Name: Commission Regulation (EEC) No 343/92 of 22 January 1992 on the definition of the concept of originating products and methods of administrative cooperation applicable to imports into the Community of products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina and Macedonia
 Type: Regulation
 Subject Matter: political framework;  international trade;  political geography
 Date Published: nan

 14 . 2 . 92 Official Journal of the European Communities No L 38 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 343/92 of 22 January 1992 on the definition of the concept of originating products and methods of administrative cooperation applicable to imports into the Community of products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina and Macedonia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3567/91 of 2 December 1991 on the tariff arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Hercegovina, Croatia, Macedonia and Slovenia (1), and in particular Article 5 thereof, Whereas, as regards the products referred to in the abovementioned Regulation, rules should be established to define the conditions in which they acquire the character of originating products, the mode of proof and the terms as to verification thereof, following the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common definition of the concept of the origin of goods (2), Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, to certain products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina and Macedonia, hereinafter referred to as 'a beneficiary Republic', the following products shall be considered as : (a) products originating in a beneficiary Republic : (i) products wholly obtained in that beneficiary Republic ; (ii) products obtained in that beneficiary Republic, in the manufacture of which products other than those wholly obtained in that beneficiary Republic are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . This condition shall not apply, however, to products which, within the meaning of this Regulation, originate in the Community, provided they undergo, in the beneficiary Republic concerned, working or processing which exceeds the insuf ­ ficient working or processing listed in Article 3 (3); (b) products originating in the Community : (i) products wholly obtained in the Community; (ii) products obtained in the Community, in the manufacture of which products other than those wholly obtained in the Community are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . This condition shall not apply, however, to products which, within the meaning of this Regulation, originate in a beneficiary Republic, provided they undergo, in the Community, working and processing which exceeds the insufficient working or processing listed in Article 3 (3). HAS ADOPTED THIS REGULATION TITLE I DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 1 Origin criterion For the purpose of implementing the provisions concerning tariff preferences granted by the Community (') OJ No L 342, 12 . 12 . 1991 , p . 1 . (2) OJ No L 148 , 28 . 6. 1968 , p . 1 . 14 . 2 . 92No L 38/2 Official Journal of the European Communities partnerships or limited companies, at least half the capital belongs to the Member States or the beneficiary Republic or to public bodies or nationals of the Member States or of the beneficiary Republic,  of which the captain and officers are all nationals of the Member States or of the beneficiary Republic concerned,  of which at least 75 % of the crew are nationals of the Member States or of the beneficiary Republic concerned. 3 . The terms 'the Community' and 'the beneficiary Republic' shall also cover their territorial waters . Sea-going vessels, including factory ships, on which the fish caught is worked or processed, shall be considered as part of the territory of the State or Republic to which they belong, provided that they satisfy the conditions set out in paragraph 2 . Article 3 Sufficiently processed products 1 . For the purposes of Article 1 , non-originating materials are considered to be sufficiently worked or processed when the product obtained is classified in a heading which is different from those in which all the non-originating materials used in its manufacture are classified, subject to the provisions of paragraphs 2 and 3 . Article 2 Wholly obtained products 1 . The following shall be considered as wholly obtained either in the beneficiary Republic concerned or in the Community : (a) mineral products extracted from their soil or from their seabed ; (b) vegetable products harvested there ; (c) live animals born and raised there ; (d) products from live animals raised there ; (e) products obtained by hunting or fishing conducted there ; (f) products of sea fishing and other products taken from the sea by their vessels ; (g) products made aboard their factory ships exclusively from products referred to in subparagraph (f); (h) u&amp;ed articles collected there fit only for the recovery of raw materials ; (i) waste and scrap resulting from manufacturing oper ­ ations conducted there ; (j) goods produced there exclusively from the products specified in subparagraphs (a) to (i). 2 . The term 'their vessels' in paragraph 1 (f) shall apply only to vessels :  which are registered or recorded in a Member State or in the beneficiary Republic concerned,  which sail under the flag of a Member State or of the beneficiary Republic concerned,  which are owned to an extent of at least 50 % by nationals of the Member States and the beneficiary Republic or by a company with its head office in a Member State or in the beneficiary Republic of which the manager, managers , Chairman of the board of directors or of the supervisory board, and the majority of the members of such a board, are nationals of the Member States or the beneficiary Republic and of which, in addition in the case of The expressions 'chapters' and 'headings' used in this Regulation shall mean the chapters and the headings (four-digit codes) used in the nomenclature which makes up the harmonized commodity description and coding system (hereinafter referred to as the 'harmonized system' or 'HS'). The expression 'classified' shall refer to the classification of a product or material under a particular heading . 2 . For a product mentioned in columns 1 and 2 of the list in Annex II, the conditions set out in column 3 for the product concerned must be fulfilled instead of the rule in paragraph 1 . (a) Where in the list in Annex II a percentage rule is applied in determining the originating status of a product obtained in the Community- or a beneficiary Republic, the value added by the working or processing shall correspond to the ex-works price of the product obtained, less the customs value of third ­ country materials imported into the territory concerned. No L 38 /314 . 2 . 92 Official Journal of the European Communities (f) simple assembly of parts of articles to constitute a complete article ; (g) a combination of two or more operations specified in subparagraphe (a) to (f); (h) slaughter of animals . Article 4 Neutral elements In order to determine whether goods originate in a beneficiary Republic or in the Community it shall not be necessary to establish whether the electrical power, fuel, plant and equipment, and machines and tools used to obtain such goods or whether any materials or products used in the course of production which do not enter and which were not intended to enter into the final compo ­ sition of the goods originate in third countries or not. Article 5 Accessories, spare parts and tools Accessories , spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle which are part of the normal equipment and included in the price thereof or are not separately invoiced are regarded as one with the piece of equipment, machine, apparatus or vehicle in question . Article 6 Sets Sets , as defined in general rule 3 of the harmonized system, shall be regarded as originating when all component articles are originating products . Never ­ theless, when a set is composed of originating and non-originating articles the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the ex-works price of the set. Article 7 Direct transport 1 . The preferential treatment applies only to orig ­ inating products or materials which are transported between the territory of the Community and that of the beneficiary Republic concerned without entering any other territory. However, goods originating in the beneficiary Republic or in the Community and consti ­ tuting one single consignment which is not split up may be transported through territory other than that of the Community and the beneficiary Republic concerned with, should the occasion arise, transhipment or temporary warehousing in such territory, provided that (b) The term 'value' in the list in Annex II shall mean the customs value at the time of the import of the non-originating materials used or, if this is not known and cannot be ascertained, the first ascer ­ tainable price paid for the materials in the territory concerned. Where the value of the originating materials used needs to be established, the first subparagraph of (b) shall be applied mutatis mutandis. (c) The term 'ex-works price' in the list in Annex II shall mean the price paid for the product obtained to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used in manu ­ facture, minus any internal taxes which are, or may be, repaid when the product obtained is exported. (d) 'Customs value' shall be understood as meaning the value determined in accordance with the Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade, established in Geneva on 12 April 1979 . 3 . For the purpose of implementing paragraphs 1 and 2 the following shall be considered as insufficient working or processing to confer the status of originating products , whether or not there is a change of heading : (a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts , and like operations) ; (b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles , washing, painting, cutting-up); (c) (i) changes of packaging and breaking up and assembly of consignments ; (ii) simple placing in bottles, flasks, bags, cases , boxes, fixing on cards or boards etc., and all other simple packaging operations ; (d) affixing marks , labels and other like distinguishing signs on products or their packaging ; (e) simple mixing of products, whether or not of different kinds , where one or more components of the mixture do not meet the conditions laid down in this Regulation to enable them to be considered as originating either in the beneficiary Republic concerned or in the Community ; No L 38/4 Official Journal of the European Communities 14 . 2 . 92 TITLE II PROOF OF ORIGIN the goods have remained under the surveillance of the customs authorities in the country of transit or of ware ­ housing and that they have not undergone operations other than unloading, reloading or any operation designed to preserve them in good condition . Article 9 Movement certificate EUR.l Evidence of originating status of products , within the meaning of this Regulation, shall be given by a movement certificate EUR.l , a specimen of which appears in Annex III to this Regulation . 2 . Evidence that the conditions referred to in paragraph 1 have been fulfilled shall be supplied to the responsible customs authorities by the production of : (a) a through bill of lading issued in the exporting country covering the passage through the country of transit ; or Article 10 Procedure for the issue of certificates(b) a certificate issued by the customs authorities of the country of transit :  giving an exact description of the goods,  stating the dates of unloading and reloading of the goods or of their embarkation or disembar ­ kation, identifying the ships used,  certifying the conditions under which the goods remained in the transit country; (c) or failing these, any substantiating documents . Article 8 Territorial requirement 1 . A movement certificate EUR.l shall be issued only on application having been made in writing by the exporter or, under the exporter's responsiblity, his auth ­ orized representative. Such application shall be made on a form, a specimen of which appears in Annex III, which shall be completed in accordance with this Regulation. Applications for movement certificates EUR.l must be preserved for at least two years by the customs auth ­ orities of the exporting Member State or beneficiary Republic. 2 . The exporter or his representative shall submit with his request any appropriate supporting document proving that the products to be exported are such as to qualify for the issue of a movement certificate EUR.l . , He shall undertake to submit, at the request of the appropriate authorities , any supplementary evidence they may require for the purpose of establishing the correctness of the originating status of the products eligible for preferential treatment and shall undertake to agree to any inspection of his accounts and to any check on the processes of the obtaining of the above products carried out by the said authorities . Exporters must keep for at least two years the supporting documents referred to in this paragraph . 3 . A movement certificate EUR.l may be issued only where it can serve as the documentary evidence required for the purpose of implementing the tariff preferences . 4 . The movement certificate EUR.l shall be issued by the customs authorities of the exporting Member State or beneficiary Republic, if the goods can be considered originating products within the meaning of this Regu ­ lation . The conditions set out in this Title relative to the acquisition of originating status must be fulfilled without interruption in the Community or the beneficiary Republic concerned. If originating goods exported from the Community or the beneficiary Republic to another country are returned, they must be considered as non-originating unless it can be demonstrated to the satisfaction of the customs auth ­ orities that :  the goods returned are the same goods as those exported, and  they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported. No L 38 /514 . 2 . 92 Official Journal of the European Communities 5 . In cases where the goods are considered originating products within the meaning of Article 1 (a) (ii), last sentence, or (b) (ii), last sentence, the movement certificates EUR.l shall be issued subject to the presen ­ tation of the proof of origin previously issued or made out. This proof of origin must be kept for at least two years by the customs authorities of the exporting Member State of beneficiary Republic. 6. Since the movement certificate EUR.1 constitutes the documentary evidence for the application of the tariff preferences, it shall be the responsibility of the customs authorities of the exporting Member State or beneficiary Republic to take any steps necessary to verify the origin of the goods and to check the other statements on the certificate. Article 1 1 Issue of EUR.1 retrospectively 1 . In exceptional circumstances a movement certificate EUR.l may also be issued after exportation of the products to which it relates if it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances . In this case the certificate shall bear a special reference to the conditions under which it was issued . 2 . For the implementation of paragraph 1 , the exporter must in the application :  indicate the place and date of export of the products to which the certificate relates,  certify that no movement certificate EUR.l was issued at the time of export of the products in question, and state the reasons . 3 . The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file . 4 . Certificates Issued retrospectively must be endorsed with one of the following phrases : 7 . For the purpose of verifying whether the conditions stated in paragraphs 4 and 5 have been met, the customs authorities of the exporting Member State or beneficiary Republic shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate . 8 . It shall be the responsibility of the customs auth ­ orities of the exporting Member State or beneficiary Republic to ensure that the forms referred to in Article 9 are duly completed . In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions . To this end, the description of the products must be indicated without leaving any blank lines . Where the space is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through.  EXPEDIDO A POSTERIORI  UDSTEDT EFTERFÃLGENDE  NACHTRÃ GLICH AUSGESTELLT  Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã   ISSUED RETROSPECTIVELY  DÃ LIVRÃ  A POSTERIORI  RILASCIATO A POSTERIORI  AFGEGEVEN A POSTERIORI  EMITIDO A POSTERIORI. 9 . The date of issue of the movement certificate must be indicated in the part of the certificate reserved for the customs authorities . 5 . The endorsement referred to in paragraph 4 shall be inserted in the 'Remarks' box on the movement certificate EUR.1 . 10. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting Member State or beneficiary Republic when the products to which it relates are exported. It shall be made available to the exporter as soon as actual export has been effected or ensured. Article 12 Issue of a duplicate EUR.1 1 . In the event of the theft, loss or destruction of a movement certificate EUR.l , the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. 11 . In the case of the Republics of Bosnia ­ Hercegovina and Macedonia, references to 'the customs authorities' in this and following Articles shall be understood to refer to the Chambers of Economy, as long as the Chambers of Economy in those Republics carry out the functions concerned. No L 38 /6 Official Journal of the European Communities 14 . 2 . 92 2 . The duplicate issued in this way must be endorsed with one of the following words :  DUPLICADO  DUPLIKAT  Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã   DUPLICATE  DUPLICATA  DUPLICATO  DUPLICAAT  SEGUNDA VIA. 3 . The endorsement referred to in paragraph 2 shall be inserted in the 'Remarks' box on the movement certificate EUR.l . 4 . The duplicate, which must bear the date of issue of the original EUR.l certificate, shall take effect a from that date . Article 15 Exhibitions 1 . Products sent from a beneficiary Republic for exhibition in another country and sold after the exhibition for importation into the Community, and products sent from the Community for exhibition in another country and sold after the exhibition for importation into a beneficiary Republic, shall benefit from the tariff preferences or from the cumulation arrangements, on condition that the goods meet the requirements of this Regulation entitling them to be recognized as originating in the Community or in the beneficiary Republic concerned and provided that it is shown to the satisfaction of the customs authorities that : (a) an exporter has consigned these products from the Community or the beneficiary Republic to the country in which the exhibition is held and has exhibited them there ; (b) the products have been sold or otherwise disposed of by that exporter to someone in the beneficiary Republic or in the Community; (c) the products have been consigned during the exhibition or immediately thereafter to the beneficiary Republic or to the Community in the state in which there were sent for exhibition ; (d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2 . A movement certificate EUR.l must be produced to the customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the nature of the products and the conditions under which they have been exhibited may be required . 3 . Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign products , and during which the prpducts remain under customs control . Article 13 Replacement of certificates It shall at any time be possible to replace one or more movement certificates EUR.l by one or more other movement certificates EUR.l provided that this is done at the customs office where the goods are located . Article 14 Validity of movement certificates EUR.1 1 . A movement certificate EUR.1 which is submitted within five months of the date of issue by the customs authorities of the exporting Member State or beneficiary Republic, to the customs authorities of the importing Member State or beneficiary Republic where the products are entered . 2 . A movement certificate EUR.1 which is submitted to the customs authorities of the importing Member State or beneficiary Republic after the final date of pres ­ entation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit the certificate by the final date set is due to reasons of force majeure or exceptional circum ­ stances. 3 . In other cases of belated presentation, the customs authorities of the importing Member State or beneficiary Republic may accept the certificates where the products have been submitted to them before the said final date. Article 16 Submission of certificates Movement certificates EUR.l shall be submitted to the customs authorities in the importing Member State or beneficiary Republic, in accordance with the procedures laid down by the Member State or Republic. The said authorities may require a translation of a certificate . Official Journal of the European Communities No L 38/714 . 2 . 92 Article 20 Discrepancies The discovery of slight discrepancies between the statements made in the movement certificate EUR.l or in the form EUR.2 and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the goods shall not ipso facto render the document null and void if it is duly established that the movement certificate EUR.l or the form EUR.2 does correspond to the goods submitted. They may also require the import declaration to be ac ­ companied by a statement from the importer to the effect that the products meet the conditions required for the tariff preferences . Article 1 7 Importation by instalments Without prejudice to Article 3 (3), where, at the request of the person declaring the goods at the customs, a dismantled or non-assembled article falling within Chapter 84 or 85 of the harmonized system is imported by instalments on the conditions laid down by the competent authorities , it shall be considered to be a single article and a movement ' certificate may be submitted for the whole article upon import of the first instalment. Article 18 Preservation of certificates Movement certificates EUR.l shall be preserved by the customs authorities of the importing Member State or beneficiary Republic in accordance with the rules in force in that Member State or Republic. Article 19 Form EUR.2 1 . Notwithstanding Article 9, the evidence of orig ­ inating status, within the meaning of this Regulation, for consignments containing only originating products and whose value does not exceed ECU 3 000 per consignment, shall be given by a form EUR.2, a specimen of which appears in Annex IV to this Regu ­ lation. 2 . The form EUR.2 shall be completed and signed by the exporter or, under the exporter's responsibility, by his authorized representative in accordance with this Regulation. If the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the concept of originating products , the exporter may refer to this check in the 'remarks' box of form EUR.2. 3 . A form EUR.2 shall be completed for each consignment. 4. These provisions do not exempt exporters from complying with any other formalities required by customs or postal regulations . 5 . The exporter who made out the form EUR.2 shall submit at the request of the customs authorities of the exporting Member State or beneficiary Republic all supporting documents concerning the use of this form. Article 21 Exemptions from proof of origin 1 . The following originating products within the meaning of this Regulation shall, on importation into the Community, benefit from the tariff preferences without it being necessary to produce documents referred to in Article 9 or in Article 19 : (a) products sent as small packages from private persons to private persons, provided that the value of the products does not exceed ECU 215 ; (b) products forming part of travellers' personal luggage, provided that the value of the products does not exceed ECU 600. 2 . These provisions shall be applied only when such products are not imported by way of trade and have been declared as meeting the conditions required for the application of the tariff preferences , and where there is no doubt as to the veracity of such declaration. 3 . Importations which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. TITLE III METHODS OF ADMINISTRATIVE COOPERATION Article 22 Communication of stamps The beneficiary Republics shall send to the Commission specimens of the stamps used together with the addresses of the customs authorities competent to issue movement certificates EUR.l and carry out the subsequent verifi ­ No L 38/8 Official Journal of the European Communities 14 . 2 . 92 cation of these certificates . The Commission shall forward this information to the customs authorities of the Member States . Movement certificates EUR.l shall be accepted for the purpose of applying preferential treatment from the date on which the information is received by the Commission . Movement certificates EUR.l presented to the customs authorities of the importing Member State before this date be accepted in conformity with the Community legislation. 4. The customs authorities of the importing Member State shall be informed of the results of the verification within a maximum of six months . These results must be such as to make it possible to determine whether the documents returned pursuant to paragraph 3 apply to the products actually exported, and whether these products were, in fact, eligible to benefit from the tariff pref ­ erences . If in cases of reasonable doubt there is no reply within six months of the date of the verification request, or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products , the requesting auth ­ orities shall refuse, except in the case of force majeure or exceptional circumstances , any benefit from the pref ­ erential treatment. 5 . For the purpose of the subsequent verification of EUR.1 certificates, the customs authorities of the exporting country must keep copies of the certificates, as well as any export documents referring to them, for at least two years . Article 23 Verification of movement certificates EUR.1 and of forms EUR.2 TITLE IV PROVISIONS APPLICABLE TO CEUTA AND MELILLA 1 . Subsequent verifications of EUR.1 certificates and of forms EUR.2 shall be carried out at random or whenever the customs authorities of the importing Member State or beneficiary Republic have reasonable doubts as to the authenticity of the document or the accuracy of the information regarding the true origin of the goods in question. 2 . In order to ensure the proper application of this Regulation, the beneficiary Republics and the Member States of the Community shall assist each other, through their respective customs administrations in checking the authenticity of movement certificates EUR.l and forms EUR.2 and the accuracy of the information concerning the actual origin of the products concerned . 3 . For the purposes of implementing the provisions of paragraph 1 , the customs authorities of the importing Member State or beneficiary Republic shall return the EUR.l certificate or form EUR.2 or a photocopy thereof to the customs authorities of the exporting country, giving, where appropriate, the reasons of substance or form for an inquiry. The relevant commercial documents or a copy thereof shall be attached to the certificate EUR.1 or form EUR.2 and the customs authorities shall forward, in support of the request for verification, any documents and infor ­ mation that have been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate . Article 24 Application of this Regulation 1 . The term 'Community' used in this Regulation does not cover Ceuta or Melilla. The term 'products orig ­ inating in the Community' does not cover products orig ­ inating in Ceuta and Melilla. 2 . Titles I to III and Title V shall apply mutatis mutandis to products originating in Ceuta and Melilla, subject to the particular conditions set out in Article 25 . Article 25 Special conditions 1 . The following provisions shall apply instead of Article 1 and references to that Article shall apply mutatis mutandis to this Article . 2 . Providing they have been transported directly in accordance with the provisions of Article 7 , the following shall be considered as : (a) products wholly obtained in Ceuta and Melilla : (i) products wholly obtained in Ceuta and Melilla ; If the customs authorities of the importing Member State decide to suspend the tariff preferences specified in Article 1 while awaiting the results of the verification, they shall offer to release the goods to the importer subject to any precautionary measures judged necessary. 14. 2 . 92 Official Journal of the European Communities No L 38/9 5 . The Spanish customs authorities shall be responsible for the application of this Regulation in Ceuta and Melilla (ii) products obtained in Ceuta and Melilla in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . This condition shall not apply, however, to products which, within the meaning of this Regulation, originate in the Community or in a beneficiary Republic provided they undergo, in Ceuta and Melilla, working or processing which exceeds the insufficient working or processing set out in Article 3 (3); (b) products originating in a beneficiary Republic : (i) products wholly obtained in that beneficiary Republic ; (ii) products obtained in that beneficiary Republic in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3 . This condition shall not apply, however, to products which, within the meaning of this Regulation, originate in Ceuta and Melilla or the Community provided they undergo, in the beneficiary Republic concerned, working or processing which exceeds the insuf ­ ficient working or processing set out in Article 3 TITLE V FINAL PROVISIONS Article 26 Petroleum products The products set out in Annex V shall be temporarily excluded from the scope of this Regulation . Never ­ theless, Titles II to IV shall apply, mutatis mutandis, to these products . Article 27 Transitional measures Without prejudice to Article 16, for a period of six months from the date of entry into force of this Regu ­ lation, there may be produced, in respect of products referred to in Council Regulation (EEC) No 3567/91 which on 15 November 1991 were either in transit or being held in the Community in customs warehouses or free zones , movement certificates EUR.l issued in accordance with Article 11 , together with documentary evidence of direct transport . Article 28 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 November 1991 . 3); 3 . Ceuta and Melilla shall be considered as a single territory. 4. The exporter or his authorized representative shall enter the name of the beneficiary Republic concerned and 'Ceuta and Melilla' in box 2 of the movement certificates EUR.1 . In addition, in the case of products originating in Ceuta and Melilla, this shall be indicated in box 4 of EUR1 . certificates. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1992 For the Commission Christiane SCRIVENER Member of the Commission No L 38/ 10 Official Journal of the European Communities 14 . 2 . 92 ANNEX I NOTES Foreword These notes shall apply, where appropriate, to all products manufactured using non-originating materials , even if they are not subject to specific conditions contained in the list in Annex II but are subject instead to the change of heading rule set out in Article 3 ( 1 ). Note 1 1.1 . The list in Annex II contains some products which do not benefit from tariff preferences but which may be used in the manufacture of products which do benefit. 1.2 . The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the harmonized system and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in column 3 . Where, in some cases, the entry in the first column is preceded by an 'ex', this signifies that the rule in column 3 applies only to the part of that heading or chapter as described in column 2 . 1.3 . Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rule in column 3 applies to all products which, under the harmonized system, are classified in headings of the chapter or in any of the headings grouped together in column 1 . 1.4 . Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rule in column 3 . Note 2 2.1 . The term 'manufacture' covers any kind of working or processing including 'assembly' or specific operations. However, see Note 3.5 below. 2.2 . The term 'material' covers any ingredient, raw material, component or part, etc., used in the manu ­ facture of the product. 2.3 . The term 'product' refers to the product being manufactured, even if it is intended for later use in another manufacturing operation. 2.4 . The term 'goods' covers both materials and products . Note 3 3.1 . In the case of any heading not in the list or any part of a heading that is not in the list, the 'change of heading' rule set out in Article 3 ( 1 ) applies . If a 'change of heading' condition applies to any entry in the list, then it is contained in the rule in column 3 . 3.2 . The working or processing required by a rule in column 3 has to be carried out only in relation to the non-originating materials used. The restrictions contained in a rule in column 3 likewise apply only to the non-originating materials used. 3.3 . Where a rule states that 'materials of any heading' may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule . However, the expression 'manufacture from materials of any heading, including other materials of heading No . . .' means that only materials classified in the same heading as the product of a different description than that of the product as given in column 2 of the list may be used . Official Journal of the European Communities No L 38/ 1114 . 2 . 92 3.4 . If a product made from non-originating materials which has acquired originating status during manu ­ facture by virture of the change of heading rule or its own list rule is used as a material in the process of manufacture of another product, then the rule applicable to the product in which it is incorporated does not apply to it. For example: An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 % of the ex-works price, is made from 'other alloy steel roughly shaped by forging' of heading No 7224. If this forging has been forged in the country concerned from a non-originating ingot then the forging has already acquired origin by virtue of the rule for heading No ex 7224 in the list. It can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory or another. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 3.5 . Even if the change of heading rule or the other rules contained in the list are satisfied, a product shall not acquire originating status if the processing carried out, taken as a whole, is insufficient within the meaning of Article 3 (3). 3.6 . The unit of qualification for the application of the origin rules shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the harmonized system. In the case of sets of products which are classified by virtue of general rule 3 for the interpre ­ tation of the harmonized system, the unit of qualification shall be determined in respect of each item in the set : this provision is equally applicable to sets of headings No 6308 , No 8206 and No 9605 . Accordingly, it follows that :  when a product composed of a group or assembly of articles is classified under the terms of the harmonized system in a single heading, the whole constitutes the unit; of qualification,  when a consignment consists of a number of identical products classified under the same heading of the harmonized system, each product must be taken individually when applying the origin rules ,  where, under general rule 5 of the harmonized system, packing is included with the product for classification purposes, it shall be included for the purposes of determining origin. Note 4 4.1 . The rule in the list represents the minimum amount of working or processing required and the carrying out of more working or processing also confers originating status ; conversely, the carrying out of less working or processing cannot confer origin. Thus if a rule says that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not. 4.2 . When a rule in the list specifies that a product may be manufactured from more than one material , this means that any one or more materials may be used . It does not require that all be used. For example: The rule for fabrics says that natural fibres may be used and that chemical materials , among other materials , may also be used. This does not mean that both have to be used ; one can use one or the other or both. If, however, a restriction applies to one material and other restrictions apply to other materials in the same rule, then the restrictions only apply to the materials actually used . Official Journal of the European Communities 14 . 2 . 92No L 38/12 For example : The rule for sewing machines specifies that both the thread tension mechanism used and the zigzag mechanism used must originate ; these two restrictions only apply if the mechanisms concerned are actually incorporated into the sewing machine. 4.3 . When a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. For example : The rule for heading No 1904 which specifically excludes the use of cereals or their derivatives does not prevent the use of mineral salts , chemicals and other additives which are not produced from cereals . For example : In the case of an article made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth  even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn  that is the fibre stage. See also Note 7.3 in relation to textiles . 4.4 . If in a rule in the list two or more percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. The maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore, the individual percentages must not be exceeded in relation to the particular materials they apply to. Note 5 5.1 . The term 'natural fibres' is used in the list to refer to fibres other than artificial or synthetic fibres and is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified , the term 'natural fibres' includes fibres that have been carded, combed or otherwise processed but not spun. 5.2 . The term 'natural fibres' includes horsehair of heading No 0503 , silk of heading No 5002 and No 5003 as well as the wool fibres, fine or coarse animal hair of heading No 5101 to No 5105 , the cotton fibres of heading No 5201 to No 5203 and the other vegetable fibres of heading No 5301 to No 5305 . 5.3 . The terms 'textile pulp', 'chemical materials' and 'paper-making materials' are used in the list to describe the materials not classified in Chapters 50 to 63, which can be used to manufacture artificial , synthetic or paper fibres or yarns. 5.4 . The term 'man-made staple fibres' is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of headings No 5501 to No 5507. Note 6 6.1 . In the case of the products classified within those headings in the list to which a reference is made to this Note, the conditions set out in column 3 of the list shall not be applied to any basic textile materials used in their manufacture which, taken together, represent 10 % or less of the total weight of all the basic textile materials used (but see also Notes 6.3 and 6.4 below). Official Journal of the European Communities No L 38 / 1314 . 2 . 92 6.2 . However, this tolerance may only be applied to mixed products which have been made from two or more basic textile materials . The following are the basic textile materials :  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile bast fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments,  artificial man-made filaments,  synthetic man-made staple fibres,  artificial man-made staple fibres . For example: A yarn of heading No 5205 made from cotton fibres of heading No 5203 and synthetic staple fibres of heading No 5506 is a mixed yarn. Therefore, non-originating synthetic staple fibres that do not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) may be used up to a weight of 10 % of the yarn. For example : A woollen fabric of heading No 5112 made from woollen yarn of heading No 5107 and synthetic yarn of staple fibres of heading No 5509 is a mixed fabric. Therefore, synthetic yarn which does not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) or woollen yarn that does not satisfy the origin rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning) or a combination of the two may be used up to a weight of 10 % of the fabric. For example : Tufted textile fabric of heading No 5802 made from cotton yarn of heading No 5205 and cotton fabric of heading No 5210 is only a mixed product if the cotton fabric is itself a mixed fabric being made from yarns classified in two separate headings or if the cotton yarns used are themselves mixtures . For example: If the tufted textile fabric concerned had been made from cotton yarn of heading No 5205 and synthetic fabric of heading No 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is accordingly a mixed product. For example: A carpet with tufts made from both artificial yarns and cotton yarns and with a jute backing is a mixed product because three basic textile materials are used. Thus , any non-originating materials that are at a later stage of manufacture than the rule allows may be used, provided their total weight taken together does not exceed 10 % of the weight of the textile materials in the carpet. Thus, both the jute backing and/or the artificial yarns could be imported at that stage of manufacture, provided the weight conditions are met. 6.3 . In the case of fabrics incorporating 'yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped' this tolerance is 20 °/o in respect of this yarn. 6.4 . In the case of fabrics incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two films of plastic film, this tolerance is 30 % in respect of this strip . No L 38/ 14 Official Journal of the European Communities 14 . 2 . 92 Note 7 7.1 . In the case of those textile products which are marked in the list by a footnote referring to this note, textile materials , with the exception of linings and interlinings which do not satisfy the rule set out in the list in column 3 for the made up products concerned may be used provided that they are classified in a heading other than that of the product and that their value does not exceed 8 % of the ex works price of the product. 7.2 . Any non-textile trimmings and accessories or other materials used which contain textiles do not have to satisfy the conditions set out in column 3 even though they fall outside the scope of Note 4.3 . 7.3 . In accordance with Note 4.3 , any non-originating non-textile trimmings and accessories or other product, which do not contain any textiles, may, anyway, be used freely where they cannot be made from the materials listed in column 3 . For example: If a rule in the list says that for a particular textile item, such as a blouse, yarn must be used, this does not prevent the use of metal items, such as buttons, because they cannot be made from textile materials . 7.4 . Where a percentage rule applies, the value of trimmings and accessories must be taken into account when calculating the value of the non-originating materials incorporated. No L 38/ 1514 . 2 . 92 Official Journal of the European Communities ANNEX II LIST OF WORKING OR PROCESSING REQUIRED TO BE CARRIED OUT ON NON ­ ORIGINATING MATERIALS IN ORDER THAT THE PRODUCT MANUFACTURED CAN OBTAIN ORIGINATING STATUS  f j Working or processing carried out on non-originatingHS heading No Description of product materials that confers originating status ( 1 ) ~ (2) ~ (3) 0201 Meat of bovine animals, fresh or chilled Manufacture from materials of any heading except meat of bovine animals , frozen of heading No 0202 / 0202 Meat of bovine animals, frozen Manufacture from materials of any heading except meat of bovine animals , fresh or chilled of heading No 0201 0206 Edible offal of bovine animals, swine, sheep, goats, Manufacture from materials of any heading except horses, asses , mules or hinnies, fresh, chilled or carcases of headings Nos 0201 to 0205 frozen 0210 Meat and edible meat offal, salted, in brine, dried Manufacture' from materials of any heading except or smoked ; edible flours and meals of meat or meat meat and offal of heading Nos 0201 to 0206 and 0208 offal or poultry liver of heading No 0207 0302 to Fish, other than live fish Manufacture in which all the materials of Chapter 3 0305 used must already be originating 0402 , Dairy products Manufacture from materials of any heading except 0404 to milk or cream of heading No 0401 or 0402 0406 0403 Buttermilk, curdled milk and cream, yogurt, kephir Manufacture in which : and other fermented or acidified milk and cream, whether or hot concentrated or containing added  all the materials of Chapter 4 used must already be sugar or other sweetening matter or flavoured or originating, containing added fruit or cocoa  any fruit juice (except those of pineapple, lime or grapefruit) of heading No 2009 used must be orig ­ inating, and  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 0408 Birds' eggs, not in shell and egg yolks, fresh, dried, Manufacture from materials of any heading except cooked, by steaming or by boiling in water, birds' eggs of heading No 0407 , moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter ex 0502 Prepared pigs', hogs' or boars' bristles and hair Cleaning, disinfecting , sorting and straightening of bristles and hair ex 0506 Bones and horn-cores unworked Mahufacture in which all the materials of Chapter 2 used must already be originating 0710 to Edible vegetables, frozen or dried, provisionally Manufacture in which all the vegetable materials used 0713 preserved except for heading Nos ex 0710 and ex must already be originating 0711 No L 38/16 Official Journal of the European Communities 14 . 2 . 92 ( l ) 1 (2) 1 (3) ex 0710 Sweet corn (uncooked or cooked by steaming or Manufacture from fresh or chilled sweet corn boiling in water), frozen ex 0711 Sweet corn, provisionally preserved Manufacture from fresh or chilled sweet corn 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter :  Containing added sugar Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the value of the ex-works price of the product  Other Manufacture in which all the fruit or nuts used must already be originating 0812 Fruit and nuts provisionally preserved (for example, Manufacture in which all the fruit or nuts used must by sulphur dioxide gas, in Drine, in sulphur water or already be originating in other preservative solutions), but unsuitable in that state for immediate consumption 0813 Fruit, dried, other than that of heading Nos 0801 to Manufacture in which all the fruit or nuts used must 0806 ; mixtures of nuts or dried fruits of this chapter already be originating 0814 Peel of citrus fruit or melons (including water- Manufacture in which all the fruit or nuts used must melons), fresh, frozen, dried or provisionally already be originating preserved in brine, in sulphur water or in other preservative solutions ex Chapter 11 Products of the milling industry; malt, starches ; Manufacture in which all the cereals, edible vegetables , inulin ; wheat gluten, except for heading No ex 1106 roots and tubers of heading No 0714 or fruit used must already be originating ex 1106 Flour and meal of the dried, shelled leguminous Drying and milling of leguminous vegetables of vegetables of heading No 0713 heading No 0708 1301 Lac ; natural gums, resins, gum-resins and balsams Manufacture in which the value of any materials of heading No 1301 used may not exceed 50 % of the ex ­ works price of the product ex 1302 Mucilages and thickeners derived from vegetable Manufacture from non-modified mucilages and thick ­ products, modified eners 1501 Lard ; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted :  Fats from bones or waste Manufacture from materials of any heading except those of heading No 0203 , 0206 or 0207 or bones of heading No 0506  Other Manufacture from meat or edible offal of swine of heading No 0203 or 0206 or of meat and edible offal of poultry of heading No 0207 14 . 2 . 92 Official Journal of the European Communities No L 38/17 ( 1 ) (2) (3)__ 1502 Fats of bovine animals, sheep or goats, raw or rendered, whether or not pressed or solvent ­ extracted :  Fats from bones or waste Manufacture from materials of any heading except those of heading No 0201 , 0202 , 0204 or 0206 or bones of heading No 0506  Other Manufacture in which all the animal materials of Chapter 2 used must already be originating 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified :  Solid fractions of fish oils and fats and oils of Manufacture from materials of any heading including marine mammals other materials of heading No 1504  Other Manufacture in which all the animal materials of Chapters 2 and 3 used must already be originating ex 1505 Refined lanolin Manufacture from crude wool grease of heading No 1505 1506 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified :  Solid fractions Manufacture from materials of any heading including other materials of heading No 1506  Other Manufacture in which all the animal materials of Chapter 2 used must already be originating ex 1507 to Fixed vegetable oils and their fractions, whether or 1515 not refined, but not chemically modified :  Solid fractions, except for that of Jojoba oil Manufacture from other materials of heading Nos 1507 to 1515  Other, except for : Manufacture in which all the vegetable materials used must already be originating  Lung oil ; myrtle wax and Japan wax  Those for technical or industrial uses other than the manufacture of foodstuffs for human consumption ex 1516 Animal or vegetable fats and oils and their fractions, Manufacture in which all the animal and vegetable re-esterified, whether or not refined but not further materials used must already be originating prepared ex 1517 Edible liquid mixtures of vegetable ' oils of heading Manufacture in which all the vegetable materials used Nos 1507 to 1515 must already be originating ex 1519 Industrial fatty alcohols having the character of Manufacture from materials of any heading including artificial waxes fatty acids of heading No 1519 1601 Sausages and similar products, of meat, meat offal Manufacture from animals of Chapter 1 or blood ; food preparations based on these products 1602 Other prepared or preserved meat, meat offal or Manufacture from animals of Chapter 1 blood No L 38/ 18 Official Journal of the European Communities 14. 2 . 92 ( 1 ) 1 (2) (3) 1603 Extracts and juices of meat, fish or crustaceans, Manufacture from animals of Chapter 1 . However, all molluscs or other aquatic invertebrates fish, crustaceans, molluscs or other aquatic inverte ­ brates used must already be originating 1604 Prepared or preserved fish ; caviar and caviar Manufacture in which all the fish or fish eggs used substitutes prepared from fish eggs must already be originating 1605 Crustaceans, molluscs and other aquatic inverte- Manufacture in which all the crustaceans, molluscs or brates, prepared or preserved other aquatic invertebrates used must already be orig ­ inating ex 1701 Cane or beet sugar and chemically pure sucrose, in Manufacture in which the value of any materials of solid form, flavoured or coloured Chapter 17 used does not exceed 30 % of the ex-works price of the product 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey ; caramel :  Chemically pure maltose and fructose Manufacture from materials of any heading including other materials of heading No 1702  Other sugars in solid form, flavoured or Manufacture in which the value of any materials of coloured Chapter 1 7 used does not exceed 30 % of the ex-works price of the product  Other Manufacture in which all the materials used must already be originating ex 1703 Molasses resulting from the extraction or refining of Manufacture in which the value of any materials of sugar, flavoured or coloured Chapter 17 used does not exceed 30 % of the ex-works price of the product 1704 Sugar confectionery (including white chocolate), Manufacture in which all the materials used are not containing cocos classified in a heading other than that of the product, provided the value of any other materials of Chapter N 17 used does not exceed 30 °/o of the ex-works price of the product 1806 Chocolate and other food preparations containing Manufacture in which all the materials used are cocoa classified in a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1901 Malt extract ; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404 , not containing cocoa powder or containing cocoa powder in a proportion by weight of less tnan 10 %, not elsewhere specified or included :  Malt extract Manufacture from cereals of Chapter 10  Other Manufacture in which all the materials used are classified in a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 14 . 2 . 92 Official Journal of the European Communities No L 38/ 19 ( 1 ) (2) I (3) 1902 Pasta, whether or not cooked or stuffed (with meat Manufacture in which all the cereals (except durum or other substances) or otherwise prepared, such as wheat), meat, meat offal , fish, crustaceans or molluscs spaghetti, macaroni, noodles, lasagne, gnocchi, used must already be originating ravioli, cannelloni ; couscous, whether or not prepared 1903 Tapioca and substitutes therefor prepared from Manufacture from materials of any heading except starch, in the form of flakes, grains , pearls, siftings potato starch of heading No 1108 or in similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared :  Not containing cocoa  Cereals, other than maize (corn), in grain Manufacture from materials of any heading. However, form, pre-cooked or otherwise prepared grains and cobs of sweet corn, prepared or preserved, of heading Nos 2001 , 2004 and 2005 and uncooked, boiled or steamed sweet corn, frozen, of heading No 0710 may not be used  Other Manufacture in which :  all the cereals and flour (except maize of the species Zea indurata and durum wheat and their derivatives) used must be wholly obtained, and  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product  Containing cocoa Manufacture from materials not classified in heading No 1806, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1905 Bread, pastry, cakes, biscuits and other bakers' Manufacture from materials of any heading, except wares, whether or not containing cocoa ; those of Chapter 11 communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2001 Vegetables, fruit nuts and other " edible parts of Manufacture in which all the fruit, nuts or vegetables plants, prepared or preserved by vinegar or acetic used must already be originating acid 2002 Tomatoes prepared or preserved otherwise than by Manufacture in which all the tomatoes used must vinegar or acetic acid already be originating 2003 Mushrooms and truffles, prepared or preserved Manufacture in which all the mushrooms or truffles otherwise than by vinegar or acetic acid used must already be originating 2004 and Other vegetables prepared or preserved otherwise Manufacture in which all the vegetables used must 2005 than by vinegar or acetic acid, frozen or not frozen already be originating 2006 Fruit, nuts, fruit-peel and other parts of plants, Manufacture in which the value of any materials of preserved by sugar (drained, glace or crystallized) Chapter 17 used does not exceed 30 % of the ex-works price of the product 2007 Jams, fruit jellies, marmalades, fruit or nut purfee Manufacture in which the value of any materials of and fruit or nut pastes, being cooked preparations, Chapter 17 used must not exceed 30 % of the whether or not containing added sugar or other ex-works price of the product sweetening matter No L 38/20 Official Journal of the European Communities 14 . 2 . 92 ( 1 ) (2) J3) 2008 Fruit, nuts and other edible parts of plants otherwise prepared or preserved, whether or not containingadded sugar or other sweetening matter or spirit, not elsewhere specified or included :  Fruit and nuts cooked otherwise than by Manufacture in which all the fruit and nuts used must steaming or boiling in water, not containing already be originating added sugar, frozen  Nuts, not containing added sugar or spirits Manufacture in which the value of the originating nuts and oil seeds of heading Nos 0801 , 0802 and 1202 to 1207 used exceeds 60 % of the ex-works price of the \ product  Other Manufacture in which all the materials used are classified in a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex 2009 Fruit juices (including grape must), unfermented Manufacture in which all the materials used are and not containing added spirit, whether or not classified in a heading other than that of the product, containing added sugar or other sweetening matter provided the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex 2101 Roasted chicory and extracts, essences and concen- Manufacture in which all the chicory used must trates thereof already be originating ex 2103  Sauces and preparations therefor; mixed Manufacture in which all the materials used are condiments and mixed seasonings classified in a heading other than that of the product. However, mustard flour or meal or prepared mustard may be used  Prepared mustard Manufacture from mustard flour or meal ex 2104  Soups and broths and preparations therefor Manufacture from materials of any heading, except prepared or preserved vegetables of heading Nos 2002 to 2005  Homogenized Composite food preparations The rule for the heading in which the product would be classified in bulk shall apply ex 2106 Sugar syrups, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used must not exceed 30 °/o of the ex-works price of the product 2201 Waters, including natural or artificial mineral waters Manufacture in which all the water used must already and aerated waters, not containing added sugar or be originating other sweetening matter nor flavoured ; ice and snow 2202 Waters, including mineral waters and aerated Manufacture in which all the materials used are waters, containing added sugar or other sweetening classified in a heading other than that of the product, matter or flavoured, and other non-alcohlic provided the value of any materials of Chapter 17 used beverages, not including fruit or vegetable juices of does not exceed 30 % of the ex-works price of the heading No 2009 product and any fruit juice used (except for pineapple , lime and grapefruit juices) must already be originating ex 2204 Wine of fresh grapes, including fortified wines, and Manufacture from other grape must grape must wiut the addition of alcohol 14 . 2 . 92 Official Journal of the European Communities No L 38/21 ( 1) (2) (3) 2205 The following, containing grape materials : Manufacture from materials of any heading, except grapes or any material derived from grapes ex 2207 , Vermouth and other wine of fresh grapes flavoured ex 2208 and with plants or aromatic substances ; ethyl alcohol ex 2209 and other spirits, denatured or not; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind usea for the manufacture of beverages ; vinegar ex 2208 Whiskies of an alcoholic strength by volume of less Manufacture in which the value of any cereal based than 50 °/o vol spirits used does not exceed 15 % of the ex-works price of the product ex 2303 Residues from the manufacture of starch from Manufacture in which all the maize used must already maize (excluding concentrated steeping liquors), of be originating a protein content, calculated on the dry product, exceeding 40 °/o by weight ex 2306 Oil cake and other solid residues resulting from the Manufacture in which all the olives used must already extraction of olive oil , containing more than 3 % of be originating olive oil 2309 Preparations of a kind used in animal feeding Manufacture in which all the cereals, sugar or molasses, must or milk used must already be orig ­ inating 2402 Cigars, cheroots, cigarillos and cigarettes, of Manufacture in which at least 70 % by weight of the tobacco or of tobacco substitutes unmanufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex 2403 Smoking tobacco Manufacture in which at least 70 % by weight of the unmanufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex 2504 Natural crystalline graphite, with enriched carbon Enriching of the carbon content, purifying and content, purified ana ground grinding of crude crystalline graphite ex 2515 Marble, merely cut by sawing or otherwise into Cutting, by sawing or otherwise, of marble (even if blocks or slabs of a rectangular (including square) already sawn) of a thickness exceeding 25 cm shape, of a thickness not exceeding 25 cm ex 2516 Granite porphyry, basalt, sandstone and other Cutting, by sawing or otherwise, of stones (even if monumental and building stones, merely cut by already sawn) of a thickness exceeding 25 cm sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm ex 2518 Calcined dolomite Calcination of dolomite not calcined No L 38/22 Official Journal of the European Communities 14 . 2 . 92 ( l ) I (2) (3) ex 2519 Crushed natural magnesium carbonate (magnesite), Manufacture in which all the materials used are in hermetically sealed containers, and magnesium classified in a heading other than that of the product, oxide, whether or not pure, other than fused However, natural magnesium carbonate (magnesite) magnesia or dead-burned (sintered) magnesia may be used ex 2520 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50 °/o of the ex-works price of the product ex 2524 Natural asbestos fibres Manufacture from asbestos concentrate ex 2525 Mica powder Grinding of mica or mica waste ex 2530 Earth colours, calcined or powdered Calcination or grinding of earth colours ex 2707 Oils in which the weight of the aromatic con- These are Annex V products stituents exceeds that of the non-aromatic con ­ stituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels I. 2709 Mineral oils and products of their distillation ; bitu- These are Annex V products to minous substances ; mineral waxes 2715 ex Chapter 28 Inorganic chemicals ; organic or inorganic Manufacture in which all the materials used are compounds of precious metals , of rare earth metals, classified within a heading other than that of the of radioactive elements or of isotopes ; except for product. However, materials classified within the same heading Nos ex 2811 and ex 2833 for which the heading may be used provided their value does not rules are set out below exceed 20 % of the ex-works price of the product ex 2811 Sulphur trioxide Manufacture from sulphur dioxide ex 2833 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 29 Organic chemicals, except for heading Nos ex.2901 , Manufacture in which all the materials used are ex 2902, ex 2905 , 2915, ex 2932, 2933 and 2934, for classified within a heading other than that of the which the position is set out below product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 2901 Acyclic hydrocarbons for use as power or heating These are Annex V products fuels ex 2902 Cyclanes and cyclenes (other than azulenes), These are Annex V products benzene, toluene, xylenes, for use as power or heating fuels ex 2905 Metal alcoholates of alcohols of this heading and of Manufacture from materials of any heading, including ethanol or glycerol other materials of heading No 2905 . However, metal alcoholates of this heading may be used, provided their value does not exceed 20 °/o of the ex-works price of the product 14 . 2 . 92 Official Journal of the European Communities No L 38 /23 ( l ) (2) (3) 2915 Saturated acyclic monocarboxylic acids and their Manufacture from materials of any heading. However, anhydrides, halides , peroxides and peroxyacids ; the value of all the materials of heading Nos 2915 and their halogenated, sulphonated, nitrated or 2916 used may not exceed 20 % of the ex-works price nitrosated derivatives of the product ex 2932  Internal ethers and their halogenated, Manufacture from materials of any heading. However, sulphonated, nitrated or nitrosated derivates the value of all the materials of heading No 2909 used may not exceed 20 % of the ex-works price of the product  Cyclic acetals and internal hemiacetals and their Manufacture from materials of any heading halogenated, sulphonated, nitrated or nitrosated derivates 2933 Heterocyclic compounds with nitrogen hetero- Manufacture from materials of any heading. However, atom(s) only ; nucleic acids and their salts the value of all the materials of heading Nos 2932 and 2933 used may not exceed 20 °/o of the ex-works price of the product 2934 Other heterocyclic compounds Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 30 Pharmaceutical products, except for heading Nos Manufacture in which all the materials used are 3002, 3003 and 3004, for which the rules are set out classified within a heading other than that of the below product. However, materials classified within the same heading may be used provided their value does not exceed 20 °/o of the ex-works price of the product 3002 Human blood ; animal blood prepared for thera ­ peutic, prophylactic or diagnostic uses ; antisera and other blood fractions ; vaccines, toxins, cultures of micro-organisms (excluding yeaSts) and similar products :  Products consisting of two or more constituents Manufacture from materials of any heading, including which have been mixed together for therapeutic other materials of heading No 3002 . The materials of or prophylactic uses or unmixed products for this description may also be used, provided their value these uses, put up in measured doses or in forms does not exceed 20 % of the ex-works price of the or packings for retail sale product  Other :  Human blood Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  Animal blood prepared for therapeutic or Manufacture from materials of any heading, including prophylactic uses other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  Blood fractions other than antisera, haemo- Manufacture from materials of any heading, including globin and serum globulin other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 °/o of the ex-works price of the product  Haemoglobin, blood globulin and serum Manufacture from materials of any heading, including globulin other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  Other Manufacture from materials of any heading, including other materials of heading No 3002 . The materials of this description may also be used, provided their value does not exceed 20 °/o of the ex-works price of the product No L 38/24 Official Journal of the European Communities 14 . 2 . 92 (l ) (2) I ~ (3) 3003 Medicaments (excluding goods of heading No Manufacture in which : 3002, 3005 or 3006)  ajj ^ materjais usetj are classified within a heading other than that of the product. However, materials of heading No 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex-works price of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 31 Fertilizers except for heading No ex 3105 for which Manufacture in which all the materials used are the rule is set out below classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3105 Mineral or chemical fertilizers containing two or Manufacture in which : three of the fertilizing elements nitrogen, phos- ... -, , , . £. , . , . . . ¢phorus and potassium? other fertilizers" goods of ~ "H 11*  ¢te"als "fd are class ,fled within a headingEhis chapter, in tablets or similar forms or in other than that of the product . However, materialspackages of a gross weight not exceeding 10 kg, classified within the same heading may be used provided their value does not exceed 20 % of the cxccpi ior ¢ i * r i i ir - ex works price of the product, and  Sodium nitrate , , f .. , . . , , ,- Calcium cyanamide ~ ,of a11 the mater,alsused does not exceed- Potassium sulphate 50 /o ol the ex"works Pnce of the Product  Magnesium potassium sulphate ex Chapter 32 Tanning or dyeing extracts ; tannins and their deri- Manufacture in which all the materials used are vatives ; dyes, pigments and other colouring matter; classified within a heading other than that of the paints and varnishes ; putty and other mastics ; inks ; product. However, materials classified within the same except for heading Nos ex 3201 and 3205, for heading may be used provided their value does not which the rules are set out below exceed 20 °/o of the ex-works price of the product ex 3201 Tannins and their salts , ethers, esters and other Manufacture from tanning extracts of vegetable origin derivatives 3205 Colour lakes ; preparations as specified in Note 3 to Manufacture from materials of any heading, exceptthis chapter based on colour lakes (x) heading Nos 3202 and 3204 provided the value of any materials classified in heading No 3205 does not exceed 20 % of the ex-works price of the product ex Chapter 33 Essential oils and resinoids ; perfumery, cosmetic or Manufacture in which all the materials used are toilet preparations ; except for heading No 3301 , for classified within a heading other than that of the which the rule is set out below product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including Manufacture from materials of any heading, including concretes and absolutes ; resinoids ; concentrates of materials of a different 'group' (2) within this heading, essential oils in fats , in fixed oils , in waxes or the However, materials of the same group may be used, like, obtained by enfleurage or maceration ; terpenic provided their value does not exceed 20 % of the by-products of the deterpenation of essential oils ; ex-works price of the product aqueous distillates and aqueous solutions of essential oils (1) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacturing of colouring preparations, provided they are not classified within another heading in Chapter 32 . (2) A 'group' is regarded as any part of the heading separated from the rest by a semicolon . 14. 2 . 92 Official Tournal of the European Communities No L 38 /25 ( 1 ) 1 (2) 1 " (3) ex Chapter 34 Soap, organic surface-active agents, washing prep- Manufacture in which all the materials used are arations, lubricating preparations, artificial waxes, classified within a heading other than that of the prepared waxes, polishing or scouring preparations, product. However, materials classified within the samecandles and similar articles, modelling pastes, heading may be used provided their value does not 'dental waxes' and dental preparations with a basis exceed 20 % of the ex-works price of the product of plaster ; except for heacling Nos ex 3403 and ex 3404 , for which the position is set out below ex 3403 Lubricating preparations containing petroleum oils These are Annex V products or oils obtained from bituminous minerals, provided they represent less than 70 °/o by weight ex 3404 / Artificial waxes and prepared waxes :  With a basis of paraffin, petroleum waxes, waxes These are Annex V products obtained from bituminous minerals, slack wax or scale wax  Other Manufacture from materials of any heading, except :  hydrogenated oils having the character of waxes of heading No 1516,  fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading No 1519,  materials of heading No 3404. However., these materials may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 35 Albuminoidal substances ; modified starches ; glues ; Manufacture in which all the materials used are enzymes ; except for heading Nos 3505 and ex 3507 classified within a heading other than that of the for which the rules are set out below product. However, materials classified within the same heading may be used provided their value does notexceed 20 % of the ex-works price of the product 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on starches, or on dextrins or other modified starches :  Starch ethers and esters Manufacture from materials of any heading, including other materials of heading No 3505  Other Manufacture from materials of any heading, except those of heading No 1108 ex 3507 Prepared enzymes not elsewhere . specified or Manufacture in which the value of all the materials included used does not exceed 50 % of the ex-works price of the product Chapter 36 Explosives ; pyrotechnic products ; matches ; pyro- Manufacture in which all the materials used are phoric alloys ; certain combustible preparations classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex Chapter 37 Photographic or cinematographic goods ; except for Manufacture in which all the materials used are heading Nos 3701 , 3702 ana 3704 for which the classified within a heading other than that of the rules are set out below product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex -works price of the product No L 38/26 Official Journal of the European Communities 14 . 2 . 92 ( l ) (2) 1 ~ (3) 3701 Photographic plates and film in the flat, sensitized, Manufacture in which all the materials used are unexposed, of any material other than paper, classified in a heading other than heading No 3702 paperboard or textiles ; instant print film in the flat, sensitized, unexposed, whether or not in packs 3702 Photographic film in rolls, sensitized, unexposed, of Manufacture in which all the materials used are any material other than paper, paperboard or classified within a heading other than heading No 3701 textiles ; instant print film in rolls , sensitized, or 3702 unexposed 3704 Photographic plates, film, paper, paperboard and Manufacture in which all the materials used are textiles, exposed but not developed classified within a heading other than heading Nos 3701 to 3704 ex Chapter 38 Miscellaneous chemical products ; except for Manufacture in which all the materials used are heading Nos ex 3801 , ex 3803 , ex 3805 , ex 3806, classified within a heading other than that of the ex 3807, 3808 to 3814, 3818 to 3820, 3822 and product. However, materials classified within the same 3823 for which the rules are set out below : heading may be used provided their value does not exceed 20 % of the ex-works price of the product ex 3801  Colloidal graphite in suspension in oil and semi- Manufacture in which the value of all the materials colloidal graphite ; carbonaceous pastes for elec- used does not exceed 50 % of the ex-works price of trodes the product  Graphite in paste form, being a mixture of more Manufacture in which the value of all the materials of than 30 % by weight of graphite with mineral heading No 3403 used does not exceed 20 % of the oils ex-works price of the product ex 3803 Refined tall oil Refining of crude tall oil ex 3805 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine ex 3806 Ester gums Manufacture from resin acids ex 3807 Wood pitch (wood tar pitch) ' Distillation of wood tar 3808 Miscellaneous chemical products : to 3814 3818  Prepared additives for lubricating oil , These are Annex V products to containing petroleum oils or oils obtained from 3820 bituminous minerals, of heading No 3811 3822 and 3823  The following of heading No 3823 : Manufacture in which all the materials used are . , t c classified within a heading other than that of thePrepared binders for foundry moulds or product. However, materials classified within the same cores based on natural resinous products heading may be used provided their value does not  Naphthenic acids, their water insoluble salts exceed 20 °/o of the ex-works price of the product and their esters  Sorbitol other than that of heading No 2905  Petroleum sulphonates, excluding petroleum sulphonates of alkali metals , of ammonium or of ethanolamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals , and their salts  Ion exchangers  Getters for vacuum tubes  Alkaline iron oxide for the purification of gas 14 . 2 . 92 Official Journal of the European Communities No L 38 /27 ( l ) (2) (3) 3808  Ammoniacal gas liquors and spent oxide to produced in coal gas purification  Sulphonaphthenic acids, their water to insoluble salts and their esters  Fusel oil and Dippel's oil and  Mixtures of salts having different anions 3823 (cont 'd)  Copying pastes with a basis of gelatin, whether or not on a paper or textile backing  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 3901 to Plastics in primary forms , waste, parings and scrap, 3915 of plastic; except for heading No ex 3907 for which the rule is set out below :  Addition homopolymerization products Manufacture in which :  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (') '  Other Manufacture in which the value of the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (') ex 3907 Copolymer, made from polycarbonate and aery- Manufacture in which all the materials used are lonitriie-butadiene-styrene copolymer (ABS) classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 3916 Semi-manufactures and articles of plastics, except to for headings Nos ex 3916, ex 3917 and ex 3920, 3921 for which the rules are set out below  Flat products, further worked than only Manufacture in which the value of any materials of surface-worked or cut into forms other than Chapter 39 used does not exceed 50 % of the rectangular (including square); other products, ex-works price of the product further worked than only surface-worked  Other:  Addition homopolymerization products Manufacture in which :  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (')  Other Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (') (') In the case of products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 391 1 , on the otner hand, this restriction only applies to that group of materials which predominates by weight in the product . No L 38/28 Official Journal of the European Communities 14 . 2 . 92 ( 1) (2) (3)_ ex 3916 and Profile shapes and tubes Manufacture in which : ex 3917  the value of all the materials used does not exceed 50 % of the ex-works price of the product, and  the value of any materials classified in the same heading as the product does not exceed 20 % of the ex-works price of the product ex 3920 Ionomer sheet or film Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neutralized with metal ions, mainly zinc and sodium 3922 Articles of plastic Manufacture in which the value of all the materials to used does not exceed 50 % of the ex-works price of 3926 the product ex 4001 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compounded rubber, unvulcanized, in primary Manufacture in which the value of all the materials forms or in plates, sheets or strip used, except natural rubber, does not exceed 50 % of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber; solid Manufacture from materials of any heading, except or cushion tyres, interchangeable tyre treads and those of heading No 4011 or 4012 tyre flaps of rubber ex 4017 Articles of hard rubber Manufacture from hard rubber ex 4102 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104 Leather, without hair or wool other than leather of Retanning of pre-tanned leather to heading No 4108 or 4109 or 4107 Manufacture in which all the materials used are classified in a heading other than that of the product 4109 Patent leather and patent laminated leather; Manufacture from leather of heading Nos 4104 to metallized leather 4107 provided its value does not exceed 50 % of the ex-works price of the product ex 4302 Tanned or dressed furskins, assembled :  Plates, crosses and similar forms Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed furskins  Other Manufacture from non-assembled, tanned or dressed furskins 4303 Articles of apparel, clothing accessories and other Manufacture from non-assembled, tanned or dressed articles of furskin furskins, of heading No 4302 ex 4403 Wood roughly squared Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, Planing, sanding or finger-jointing of a thickness exceeding 6 mm, planed, sanded or finger-jointed 14 . 2 . 92 Official Journal of the European Communities No L 38/29 ( l ) (2) (3) ex 4408 Veneer sheets and sheets for plywood, of a Splicing, planing, sanding or finger-jointing thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled, of a thickness not exceeding 6 mm, planed, sanded or finger-jointed : ex 4409  Wood (including strips and friezes for parquet Sanding or finger-jointing flooring, not assembled) continuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges or faces, sanded or finger-jointed  Beadings and mouldings Beading or moulding ex 4410 Beadings and mouldings, including moulded Beading or moulding to skirting and other moulded boards ex 4413 ex 4415 Packing cases, boxes, crates, drums and similar Manufacture from boards not cut to size packings, of wood ex 4416 Casks, barrels, vats, tubs and other coopers' Manufacture from riven staves, not further worked products and parts thereof, of wood : than sawn on the two principal surfaces ex 4418  Builders' joinery and carpentry of wood Manufacture in which all the materials used are classified within a heading other than that of the product. However, cellular wood panels , shingles and shales may be used  Beadings and mouldings Beading or moulding ex 4421 Match splints ; wooden pegs or pins for footwear Manufacture from wood of any heading except drawn wood of heading No 4409 4503 Articles of natural cork Manufacture from cork of heading No 4501 ex 4811 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carbon paper, self-copy paper and other copying Manufacture from paper-making materials of Chapter or transfer papers (other than those of heading No 47 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes 4817 Envelopes, letter cards, plain postcards and corre- Manufacture in which : spondence cards, of paper or paperboard ; boxes, . . pouches, wallets ana writing compendiums, of all die materials used are classified within a heading paper or paperboard, containing an assortment of other than that of the product, and paper stationery  ^ vajue Q £ ajj ^ materials used does not exceed 50 °/o of the ex-works price of the product ex 4818 Toilet paper Manufacture from paper-making materials of Chapter 47 No L 38 /30 Official Journal of the European Communities 14 . 2 . 92 ( i ) (2) (3) ex 4819 Cartons, boxes, cases, bags and other packing Manufacture in which : containers, of paper, paperboard, cellulose wadding ... or webs of cellulose fibres  all l"e materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 4820 Letter pads Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of , the product ex 4823 Other paper, paperboard, cellulose wadding and Manufacture from paper-making materials of Chapter webs of cellulose fibres, cut to size or shape 47 4909 Printed or illustrated postcards ; printed cards Manufacture from materials not classified within bearing personal greetings, messages or heading No 4909 or 4911 announcements, whether or not illustrated, with or without envelopes or trimmings 4910 Calendars of any kind, printed, including calendar blocks :  Calenders of the 'perpetual' type or with Manufacture in which : replaceable blocks mounted on bases other than paper or paperboard  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product  Other Manufacture from materials not classified within heading No 4909 or 4911 ex 5003 Silk waste (including cocoons unsuitable for Carding or combing of silk waste reeling, yarn waste ana garnetted stock), carded or combed 5501 Man-made staple fibres Manufacture from chemical materials or textile pulp to 5507 ex Chapter 50 Yarn, monofilament and thread Manufacture from ( 1): to 55  raw silk, silk waste, carded or combed or otherwise processed for spinning,  other natural fibres, not carded , combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials (l) For special conditions relating to products made of a mixture of textile materials, see Note 6. Official Journal of the European Communities No L 38/ 3114 . 2 . 92 ( 1 ) (2) jP&gt; cx Chapter 50 Woven fabrics : Chapter 55  Incorporating rubber thread Manufacture from single yarn (')  Other Manufacture from (') :  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 56 "Wadding, felt and non-wovens ; special yarns, twine Manufacture from ('): cordage, ropes and cables and articles thereof except for heading Nos 5602, 5604, 5605 and 5606, ~ coir yarn' for which the rules are set out below  natural fibres ,  chemical materials or textile pulp, or  paper-making materials 5602 Felt, whether or not impregnated, coated, covered or laminated :  Needleloom felt Manufacture from (') :  natural fibres,  chemical materials or textile pulp However :  polypropylene filament of heading No 5402,  polypropylene fibres of heading No 5503 or 5506, or  polypropylene filament tow of heading No 5501 , of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided that their value does not exceed 40 % of the ex-works price of the product  Other Manufacture from (') :  natural fibres,  man-made staple fibres made from casein, or  chemical materials or textile pulp 5604 Rubber thread and cord, textile covered ; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics :  Rubber thread and cord, textile covered Manufacture from rubber thread or cord, not textile covered (') For special conditions relating to products made of a mixture of textile materials, see Note 6. No L 38/32 Official Journal of the European Communities 14 . 2 . 92 ( 1 ) (2) (3) 5604  Other Manufacture from (') : (cont 'd)  natural fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5605 Metallized yarn, whether or not gimped, being Manufacture from (') : textile yarn, or strip or the like of heading No 5404 or 5405, combined with metal in the form of  natural Hbres, thread, strip or powder or covered with metal . , r., , , , ,  man-made staple fibres not carded or combed or otherwise processed for spinning ,  chemical materials or textile pulp, or  paper-making materials 5606 Gimped yarn, and strip and the like of heading No Manufacture from ('): 5404 or 5405, gimped (other then those of headingNo 5605 and gimped horsehair yarn) ; chenille yarn  natural Hbres, (including flock chenille yarn); loop wale-yarn , , £., , , , ,1  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp , or  paper-making materials Chapter 57  Carpets and other textile floor coverings :  Of needleloom felt Manufacture from (') :  natural fibres , or  chemical! materials or textile pulp . However :  polypropylene filament of heading No 5402 ,  polypropylene fibres of heading No 5503 or 5506, or  polypropylene filament tow of heading No 5501 of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided that their value does not exceed 40 % of the ex-works price of the product  Of other felt Manufacture from (') :  natural fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp  Other Manufacture from (') :  coir yarn,  synthetic or artificial filament yarn,  natural fibres, or  man-made staple fibres not carded or combed or otherwise processed for spinning (*) For special conditions relating to products made of a mixture of textile materials, see Note 6. Official Journal of the European Communities No L 38/3314 . 2 . 92 ( 1 ) (2) (3)__ ex Chapter 58 Special woven fabrics ; tufted textile fabrics ; lace ; tapestries ; trimmings, embroidery, except for heading Nos 5805 and 5810 ; the rule for heading No 5810 is set out below:  Combined with rubber thread Manufacture from single yarn (')  Other Manufacture from (') :  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp or Printing accompanied by at least two preparatory or finishing operations (such as scouring , bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture in which :  all the materials used are classified in a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product 5901 Textile fabrics coated with gum or amylaceous Manufacture from yarn substances, of a kind used for the outer covers of books or the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon :  Containing not more than 90 % by weight of Manufacture from yarn textile materials  Other Manufacture from chemical materials or textile pulp 5903 Textile fabrics impregnated, coated, covered or Manufacture from yarn laminated with plastics, other than those of heading No 5902 5904 Linoleum, whether or not cut to shape ; floor Manufacture from yarn (') coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5905 Textile wall coverings :  Impregnated, coated, covered or laminated with Manufacture from yarn rubber, plastics or other materials (l) For special conditions relating to products made of a mixture of textile materials, see Note 6. No L 38/34 Official Journal of the European Communities 14 . 2 . 92 ( l ) (2) (3) 5905  Other Manufacture from (l): - coiryun,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5906 Rubberized textile fabrics, other than those of heading No 5902 :  Knitted or crocheted fabrics Manufacture from (*) :  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp  Other fabrics made of synthetic filament yarn, Manufacture from chemical materials containing more than 90 % by weight of textile materials  Other Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or Manufacture from yarn covered ; painted canvas being theatrical scenery, studio backcloths or the like ex 5908 Incandescent gas mantles, impregnated Manufacture from tubular knitted gas mantle fabric 5909 Textile articles of a kind suitable for industrial use : *  Polishing discs or rings other than of felt of Manufacture from yarn or waste fabrics or rags of heading No 5911 heading No 6310  Other Manufacture from (*) :  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Chapter 60 Knitted or crocheted fabrics Manufacture from (l) :  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp (') For special conditions relating to products made of a mixture of textile materials , see Introductory Note 6 . 14 . 2 . 92 Official Journal of the European Communities No L 38/35 ( 1 ) (2) (3) Chapter 61 Articles of apparel and clothing accessories , knitted or crocheted :  Obtained by sewing together or otherwise Manufacture from yarn (') assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form  Other Manufacture from (J) :  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp ex Chapter 62 Articles of apparel and clothing accessories, not Manufacture from yarn (') knitted or crocheted, except for heading Nos ex 6202, ex 6204, ex 6206, ex 6209, ex 6210, 6213, 6214 , ex 6216 and ex 6217 for which the rules are set out below ex 6202 Women's, girls' and babies' clothing and 'other Manufacture from yarn (') ex 6204 made-up clothing accessories', embroidered ex 6206 ° ex 6209 Manufacture from unembroidered fabric provided the ex 6211 value of the unembroidered fabric used does not an{j exceed 40 % of the ex-works price of the product (') ex 6217 . ex 6210 Fire-resistant equipment of fabric covered with foil Manufacture from yarn (') ex 6216 of aluminized polyester « r ' or and ex 6217 Manufacture from uncoated fabric provided the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (') 6213 Handkerchiefs , shawls, scarves, mufflers, mantillas, and veils and the like : 6214  Embroidered Manufacture from unbleached single yarn (') (2) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product ( l)  Other Manufacture from unbleached single yarn (') (2) ex 6217 Interlinings, for collars and cuffs, cut out Manufacture in which :  all the materials used are classified within a heading other than that of the product , and  the value of all the materials used does not exceed 40 °/o of the ex-works price of the product (') See Note 7 . (') For special conditions relating to products made of a mixture of textile materials, see Note 6 . No L 38/36 Official Journal of the European Communities 14 . 2 . 92 ( l ) (2) (3) 6301 Blankets, travelling rugs , bed linen etc.; curtains, to etc.; other furnishing articles 6304  Of felt, of non-wovens Manufacture from (l) :  natural fibres, or  chemical materials or textile pulp  Other :  Embroidered Manufacture from unbleached single yarn ( l ) (J) or Manufacture from unembroidered fabric (other than knitted or crocheted) provided the value of the unembroidered fabric used does not exceed 40 °/o of the ex-works price of the product (5 )  Other Manufacture from unbleached single yarn (') (2) 6305 Sacks and bags, of a kind used for the packing of Manufacture from (') : ® ° °  natural fibres, '  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp 6306 Tarpaulins, sails for boats, sailboards or landcraft, awnings, sunblinds, tents and camping goods :  Of non-wovens Manufacture from (l) :  natural fibres, or  chemical materials or textile pulp  Other Manufacture from unbleached single yarn (') ex 6307 Other made-up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40 °/o of the ex-works price of the product 6308 Sets consisting of woven fabric and yarn, whether Each item in the set must satisfy the rule which would or not with accessories, for making up into rugs, apply to it if it were not included in the set. However, tapestries, embroidered table cloths or serviettes or non-originating articles may be incorporated provided similar textile articles, put up in packings for retail their total value does not exceed 1 5 % of the ex-works sale price of the set 6401 Footwear Manufacture from materials of any heading except for to assemblies of uppers affixed to inner soles or to other 6405 sole components of heading No 6406 6503 Felt hats and other felt headgear, made from the Manufacture from yarn or textile fibres (s) hat bodies, hoods or plateaux of heading No 6501 , whether or not lined or trimmed (') For special conditions relating to products made of a mixture of textile materials, see Note 6. (*) For knitted or crocheted articles, not elastic or rubberized, obtained by sewing or assembly of pieces of knitted or crocheted fabric (cut out or knitted directly to shape) see Note 7. (J) See Note 7. 14 . 2 . 92 Official Journal of the European Communities No L 38/37 ( 1 ) (2) (3) 6505 Hats and other headgear, knitted or crocheted, or Manufacture from yarn or textile fibres (') made up from lace, felt or other textile fabric, in the piece ("but not in strips), whether or not lined or trimmed; nair-nets of any material, whether or not lined or trimmed 6601 Umbrellas and sun umbrellas (including Manufacture in which the value of all the materials walking-stick umbrellas , garden umbrellas and used does not exceed 50 % of the ex-works price of similar umbrellas) the product ex 6803 Articles of slate or of agglomerated slate Manufacture from worked slate ex 6812 Articles of asbestos or of mixtures with a basis of Manufacture from materials of any heading asbestos or with a basis of asbestos and magnesium carbonate ex 6814 Articles of mica ; including agglomerated or recon- Manufacture from worked mica (including agglom ­ stituted mica on a support of paper, paperboard or erated or reconstituted mica) other materials 7006 Glass of heading No 7003 , 7004 or 7005, bent, Manufacture from materials of heading No 7001 edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials 7007 Safety glass, consisting of toughened (tempered) or Manufacture from materials of heading No 7001 laminated glass 7008 Multiple-walled insulating units of glass Manufacture from materials of heading No 7001 7009 Glass mirrors, whether or not framed, including Manufacture from materials of heading No 7001 rear-view mirrors 7010 Carboys, bottles, flasks , jars , pots, phials , ampoules Manufacture in which all the materials used are and other containers, of glass, of a kind used for classified within a heading other than that of the the conveyance or packing of goods ; preserving jars product of glass ; stoppers, lids and other closures, of glass Qr Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, Manufacture in which all the materials used are office, indoor decoration or similar purposes (other classified within a heading other than that of the than that of heading No 7010 or 7018) product and Cutting of glassware, provided the value of the uncut glassware does not exceed 50 °/o of the ex-works price of the product or Hand-decoration (with the exception of silk screen printing) of hand-blown glassware, provided the value of the hand-blown glassware does not exceed 50 % of the ex-works price of the product (') See Note 7 . No L 38/38 Official Journal of the European Communities 14 . 2 . 92 ( l ) V) (3) ex 7019 Articles (other than yarn) of glass fibres Manufacture from :  uncoloured slivers , rovings, yarn or chopped strands , or  glass wool ex 7102 Worked precious or semi-precious stones (natural, Manufacture from unworked precious or semi-precious ex 7103 synthetic or reconstructed) stones ' and ex 7104 7106 Precious metals :  Unwrought Manufacture from materials not classified in heading 7jj 0 No 7106, 7108 or 7110 or Electrolytic, thermal or chemical separation of precious metals of heading No 7106, 7108 or 7110 or Alloying of precious metals of heading No 7106, 7108 or 7110 with each other or with base metals  Semi-manufactured or in powder form (All) Manufacture from unwrought precious metals ex 7107 Metals clad with precious metals , semi-manu- Manufacture from metals clad with precious metals, ex 7109 factured unwrought and 1 ex 7111 7116 Articles of natural or cultured pearls , precious or Manufacture in which the value of all the materials semi-precious stories (natural, synthetic or recon- used does not exceed 50 % of the ex-works price of structed) the product 7117 Imitation jewellery Manufacture in which all the materials used are classified within a heading other than that of the product or Manufacture from base metal parts , not plated or covered with precious metals , provided the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading No 7201 , No 7202, No 7203, No 7204 or No 7205 7208 Flat-rolled products, bars and rods, angles, shapes Manufacture from ingots or other primary forms of to and sections of iron or non-alloy steel heading No 7206 7216 7217 Wire of iron or non-alloy steel Manufacture from semi-finished materials of heading No 7207 ex 7218 Semi-finished products, flat-rolled products, bars Manufacture from ingots or other primary forms of 7219 and rods, angles, shapes and sections of stainless heading No 7218 to steel 7222 7223 Wire of stainless steel Manufacture from semi-finished materials of heading No 7218 ex 7224 Semi-finished products, flat-rolled products, bars Manufacture from ingots or other primary forms of 7225 and rods, in irregularly wound coils, of other alloy heading No 7224 to steel 7227 14 . 2 . 92 Official Journal of the European Communities No L 38 /39 ( l ) I (2) (_3 ) 7228 Other bars and rods of other alloy steel ; angles , Manufacture from ingots or other primary forms of shapes and sections, of other alloy steel ; hollow heading No 7206, No 7218 or No 7224 drill bars and rods, of alloy or non-alloy steel 7229 Wire of other alloy steel Manufacture from semi-finished materials of heading No 7224 r ex 7301 Sheet piling Manufacture from materials of heading No 7206 7302 Railway or tramway track construction material of Manufacture from materials of heading No 7206 iron or steel , the following : rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish ­ plates, chairs , chair wedges, sole plates (ba.se plates), rail clips , bedplates , ties and other material specialized for jointing or fixing rails 7304 Tubes, pipes and hollow profiles, of iron (other Manufacture from materials of heading No 7206, No 7305 than cast iron) or steel 7207, No 7218 or No 7224 and 7306 7308 Structures (excluding prefabricated buildings of Manufacture in which all the materials used are heading No 9406) ana parts of structures (for classified within a heading other than that of the example, bridges and bridge-sections, lock-gates, product. However, welded angles , shapes and sections towers, lattice masts, roofs, roofing frameworks , of heading No 7301 may not be used doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel ; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel ex 7315 Skid-chains Manufacture in which the value of all the materials of heading No 7315 used does not exceed 50 % of the ex-works price of the product ex 7322 Radiators for central heating, not electrically Manufacture in which the value of all the materials of heated heading No 7322 used does not exceed 5 °/o of the ex-works price of the product ex Chapter 74 Copper and articles thereof, except for heading Manufacture in which : Nos 7401 to 7405 ; the rule for headmg No ex 7403 _ a| , th £ maKrials ysed ar £ classjfi(.d withjn a headi is set out below other^^ of Ae prodllcti and  the value of all the materials used does not exceed 50 °/o of the ex-works price of the product ex 7403 Copper alloys, unwrought Manufacture from refined copper, unwrought, or waste and scrap ex Chapter 75 Nickel and articles thereof, except for heading Nos Manufacture in which : 7501 to 7503 ,  ajj t^e materjajs use £J are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product No L 38/40 Official Journal of the European Communities 14 . 2 . 92 (l) (2) | &lt;3J ex Chapter 76 Aluminium and articles thereof, except for heading Manufacture in which : No* 7601 , 7602 and « 7616 ; the rules for heading _  A ^ d , ifi d wkw h di Nos ex 7601 and ex 7616 are set out below 0|her lha  ^ of^ product lnd  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex 7601 Unwrought aluminium Manufacture by thermal or electrolytic treatment from unalloyed aluminium or waste and scrap of aluminium ex 7616 Aluminium articles other than gauze, cloth, grill, Manufacture in which : u7d,r d7f'edH ,th'n a heidinewire, and expanded metal of aluminium °fer ^ ^of' v cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used, and  the value of all the materials used does not exceed 50 °/o of the ex-works price of the product ex Chapter 78 Lead and articles thereof, except for heading Nos Manufacture in which : 7801 and 7802 ; the rule for heading No 7801 is set n . ¢ . , , £. . ¢ . ¢ . . ¢t y ' B  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50 °/o of the ex-works price of the product 7801 Unwrought lead :  Refined lead Manufacture from 'bullion' or 'work' lead  Other Manufacture in which all the materials used are classified in a heading other than that of the product. However, waste and scrap of heading No 7802 may not be used ex Chapter 79 Zinc and articles thereof, except for heading Nos Manufacture in which : 7901 and 7902 ; the rule for heading No 7901 is set out below  a" ^ materials used are classified in a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7901 Unwrought zinc Manufacture in which all the materials used are classified in a heading other than that of the product. However, waste and scrap of heading No 7902 may not be used ex Chapter 80 Tin and articles thereof, except for heading Nos Manufacture in which : 8001 , 8002 and 8007 ; the rule for heading No 8001 is set out below  a" l"e materials used are classified in a heading other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product 14. 2 . 92 Official Journal of the European Communities No L 38/41 ( l ) (2) (3) 8001 Unwrought tin Manufacture in which all the materials used are classified in a heading other than that of the product. However, waste and scrap of heading No 8002 may not be used ex Chapter 81 Other base metals, wrought; articles thereof Manufacture in which the value of all the materials classified in the same heading as the products used does not exceed 50 % of the ex-works price of the product 8206 Tools of two or more of the heading Nos 8202 to Manufacture in which all the materials used are 8205, put up in sets for retail sale classified in a heading other than heading Nos 8202 to 8205 . However, tools of heading Nos 8202 to 8205 may be incorporated into the set provided their value does not exceed 15 % of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or Manufacture in which : not power-operated, or for machine-tools (for . example, for pressing, stamping, punching, tapping, a", the materials used are classified in a heading threading, drilling, boring, broaching, milling, other man that of the product, and turning or screwdming) including dies Tor drawing _ A |ue of  ^ mM ia|s used does not cxc d or extruding metal, and rock-dnllmg or earth- 4Q 0/o f ^ fks (c&lt;. f ^ d boring tools r r 8208 Knives and cutting blades, for machines or for Manufacture in which : mechanical appliances . ... . ...  all the materials used are classified in a heading other than that of the product, and  the value of all the materials used does not exceed 40 % of the ex-works price of the product ex 8211 Knives with cutting blades, serrated or not Manufacture in which all the materials used are (including pruning knives), other than knives of classified in a heading other than that of the product, heading No 8208 However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, Manufacture in which all the materials used are butcher's or kitchen cleavers, choppers and mincing classified in a heading other than that of the product, knives, paper knives); manicure or pedicure sets However, handles of base metal may be used and instruments (including nail files) 8215 Spoons, forks, ladles, skimmers, cake-servers, fish- Manufacture in which all the materials used are knives, butter-knives, sugar tongs and similar classified in a heading other than that of the product , kitchen or tableware However, handles of base metal may be used ex 8306 Statuettes and other ornaments, of base metal Manufacture in which all the materials used are classified in a heading other than that of the product. However, the other materials of heading No 8306 may be used provided their value does not exceed 30 % of the ex-works price of the product No L 38 /42 Official Journal of the European Communities 14 . 2 . 92 ( i ) (2) (3) ex Chapter 84 Nuclear reactors, boilers, machinery and mechan- Manufacture : ical appliances ; parts thereof; except for those falling within the following headings or parts of in which the value of all the materials used does not headings for which the rules are set out below : exceed 40 % of the ex-works price of the product, and 8403 , ex 8404, 8406 to 8409, 8412, 8415 , 8418 , . ... . , . -,ex 8419, 8420, 8425 to 8430, ex 8431 , 8439, ~ *hc »&gt; ,wit.h £ *e above, h ,mit' the, mate"als8441 , 8444 to 8447 , ex 8448 , 8452, 8456 to 8466, classified within the same heading as the product8469 to 8472, 8480 , 8484 and 8485 ar? onlY "sed UP to a value of 5 /o of the ex"w °rl « price or the product 8403 Central heating boilers, other than those of heading Manufacture in which all the materials used are and No 8402, and auxiliary plant for central heating classified in a heading other than heading No 8403 or ex 8404 boilers 8404 . However, materials which are classified in heading No 8403 or 8404 may be used provided their value, taken together, does not exceed 5 °/o of the ex-works price of the product 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8407 Spark-ignition reciprocating or rotary internal Manufacture in which the value of all the materials combustion piston engines used does not exceed 40 % of the ex-works price of the product 8408 Compression-ignition internal combustion piston Manufacture in which the value of all the materials engines (diesel or semi-diesel engines) used does not exceed 40 % of the ex-works price of the product 8409 Parts suitable for use solely or principally with the Manufacture in which the value of all the materials engines of heading No 8407 or 8408 used does not exceed 40 °/o of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8415 Air conditioning machines, comprising a motor- Manufacture in which the value of all the materials driven fan and elements for changing the used does not exceed 40 % of the ex-works price of temperature and humidity, including those the product macnines in which the humidity cannot be seperately regulated 8418 Refrigerators, freezers and other refrigerating or Manufacture : freezing equipment, electric or other neat pumps other than air conditioning machines of heading  m which the value of all the materials used does not No 8415 exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price or the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used ex 8419 Machines for the wood, paper pulp and paper Manufacture : board industries  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product 14 . 2 . 92 Official Journal of the European Communities No L 38 /43 ( l ) (2) (3) __ 8420 Calendering or other rolling machines, other than Manufacture : for metals or glass, and cylinders therefor  jn ^ vajue Qf aii the materials used does not exceed 40 % of the ex-works price of the product, and  where , within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 °/o of the ex-works price of the product 8425 Lifting, handling, loading or unloading machinery Manufacture : g ° 28  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified in heading No 8431 are only used up to a value of 5 % of the ex-works price of the proauct 8429 Self-propelled bulldozers, angledozers, graders, levellers , scrapers , mechanical shovels , excavators, shovel loaders, temping machines and road rollers :  Road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the value of the materials classified within heading No 8431 are only used up to a value of 5 °/o of the ex-works price of the product 8430 Other moving, grading, levelling, scraping, exca- Manufacture : vating, temping, compacting extracting or boring _ . wfcfcfc the value of a|| the materiais used does not rdchmpuZ-e"/ 40 0/0 of the ex-works price of the product- blowers 1  where , within the above limit, the value of the materials classified within heading No 8431 are only used up to value of 5 °/o of the ex-works price of the product ex 8431 Parts for road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex -works price of the product 8439 Machinery for making pulp of fibrous cellulosic Manufacture : material or for making or finishing paper or _ in which the value of all the materials used does not paper oar exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials i classified within the same heading as the product are only used up to a value of 25 °/o of the ex-works price of the product No L 38/44 Official Journal of the European Communities 14 . 2 . 92 ( l ) (2) (3) " 8441 Other machinery for making up paper pulp, paper Manufacture : or paperboard, including cutting machines of all . . lt , Itlnl  in which the value or all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 °/o of the ex-works price of the product 8444 Machines of these headings for use in the textile Manufacture in which the value of all the materials to industry used does not exceed 40 °/o of the ex-works price of 8447 the product ex 8448 Auxiliary machinery for use with machines for Manufacture in which the value of all the materials heading Nos 8444 and 8445 used does not exceed 40 % of the ex-works price of the product 8452 Sewing machines, other than book sewing machines of heading No 8440 ; furniture, bases and covers specially designed for sewing machines ; sewing machine needles :  Sewing machines (lock stitch only) with heads Manufacture : of a weight not exceeding 16 kg without motor or 17 kg with motor  in which the value of all the materials used does not exceed 40 °/o of the ex-works price of the product,  where the value of all of the non-originating materials used in assembling the head (without motor) does not exceed the value of the originating materials used, and  the thread tension, crochet and zigzag mechanisms used are already originating  Other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8456 Machine-tools and machines and their parts and Manufacture in which the value of all the materials to accessories of heading Nos 8456 to 8466 used does not exceed 40 % of the ex-works price of 8466 the product 8469 Office machines (for example, typewriters , calcu- Manufacture in which the value of all the materials to lating machines, automatic data-processing used does not exceed 40 % of the ex-works price of 8472 machines, duplicating machines, stapling machines) the product 8480 Moulding boxes for metal foundry; mould bases ; Manufacture in which the value of all the materials moulding patterns ; moulds for metal (other than used does not exceed 50 % of the ex-works price of ingot moulds), metal carbides, glass, mineral the product materials, rubber or plastics 8484 Gaskets and similar joints of metal sheeting Manufacture in which the value of all the materials combined with other material or of two or more used does not exceed 40 % of the ex-works price of layers of metal ; sets or assortments of gaskets and the product similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings 14 . 2 . 92 Official Journal of the European Communities No L 38 /45 ( l ) (2) (3) 8485 Machinery parts, not containing electrical Manufacture in which the value of all the materials connectors, insulators, coils, contacts or other elec- used does mot exceed 40 % of the ex-works price of trical features, not specified or included elsewhere the product in this chapter ex Chapter 85 Electrical machinery and equipment and parts Manufacture : thereof; sound recorders and reproducers, tele ­ vision image and sound recorders and reproducers  in which the value of all the materials used does not and parts and accessories of such articles ; except exceed 40 % of the ex-works price of the product, for tnose falling within the following headings or and parts of headings for which the rules are set out Delow :  where, within the above limit, the materials classified within the same heading as the product 8501 , 8502 , ex 8518 , 8519 to 8529, 8535 to 8537, are only used up to a value of 5 % of the ex-works 8542, 8544 to 8546 and 8548 price of the product 8501 Electric motors and generators (excluding generat- Manufacture : ing sets)  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8503 are only used up to a value of 5 % of the ex-works price of the product 8502 Electric generating sets and rotary converters Manufacture :  in which the value of all the materials used does not exceed 40 °/o of the ex-works price of the product, and  where., within the above limit, the materials classified within heading No 8501 or 8503 , taken together, are only used up to a value of 5 % of the ex-works price of the product ex 8518 Microphones and stands therefor; loudspeakers, Manufacture : whether or not mounted in their enclosures ; audio ­ frequency electric amplifiers ; electric sound  in which the value of all the materials used does not amplifier sets exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used 8519 Turntables (record-decks), record-players, cassette- Manufacture : players and other sound reproducing apparatus, not incorporating a sound recording device  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used No L 38/46 Official Journal of the European Communities 14 . 2 . 92 ( l ) (2) (3) _ 8520 Magnetic tape recorders and other sound recording Manufacture : apparatus, whether or not incorporating a sound renrnduciW device  ln which the value of all the materials used does notreproducing device exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used 8521 Video recording or reproducing apparatus Manufacture :  in which the value of all the materials used does noi exceed 40 % of the ex-works price of the product,  where the value of all the non-originating material ; used does not exceed the value of the originating materials used 8522 Parts and accessories of apparatus of heading Nos Manufacture in which the value of all the materials 8519 to 8521 used does not exceed 40 % of the ex-works price oi the product 8523 Prepared unrecorded media for sound recording or Manufacture in which the value of all the materials similar recording of other phenomena, other than used does not exceed 40 °/o of the ex-works price oi products of Chapter 37 the product 8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37 :  Matrices and masters for the production of Manufacture in which the value of all the materials records used does not exceed 40 % of the ex-works price oi the product  Other Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product; and  where, within the above limit, the materials classified within heading No 8523 are only used up to a value of 5 % of the ex-works price of the product 8525 Transmission apparatus for radio-telephony, radio- Manufacture : telegraphy, radio-broadcasting or television, whether or not incorporating reception apparatus  in whic:h the value of all the materials used does noi or sound recording or reproducing apparatus ; tele- exceed 40 °/o of the ex-works price of the product, vision cameras . . , r ,, , ... . ,  where the value or all the non-originating materials used does not exceed the value of the originating materials used, and 8526 Radar apparatus, radio navigational aid apparatus Manufacture : and radio remote control apparatus  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used 14 . 2 . 92 Official Journal of the European Communities No L 38/47 ( l ) (2) ~ (3) 8527 Reception apparatus for radio-telephony, radio- Manufacture : telegraphy or radio-broadcasting, whether or not . .... . , .. , . . . . combined, in the same housing, with sound re- m which the value of all the materials used does not cording or reproducing apparatus or a clock exceed 40 0/ ° of the ex-works pnce of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used 8528 Television receivers (including video monitors and Manufacture : video projectors), whether or not combined, in the . . ,, ,same housing, with radio-broadcast receivers or  m which the value of all the materials used does not sound or video recording or reproducing apparatus exceed 40 /o of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used 8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528 :  Suitable for use solely or principally with video Manufacture in which the value of all the materials recording or reproducing apparatus used does not exceed 40 % of the ex-works price of the product  Other Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where the value of all the non-originating materials used does not exceed the value of the originating materials used 8535 Electrical apparatus for switching or protecting Manufacture : and electrical circuits, or for making connections to or . 8536 in electrical circuits  m which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 5 % of the ex-works price of the product 8537 Boards , panels (including numerical control panels), Manufacture : consoles, desks, cabinets and other bases, equipped . ,  , -with two or more apparatus of heading No 8535 or  m which the value of all the materials used does not 8536 , for electric control or the distribution of elec- exceed 40 /o of the ex-works price of the product, tricity, including those incorporating instruments or an" apparatus of Chapter 90, other than switching _ wh within ^ aboye Hmi the materials apparatus of heading No 8517 classified within heading No 8538 are only used up to a value of 5 % of the ex-works price of the product No L 38/48 Official Journal of the European Communities 14 . 2 . 92 ( 1 ) (2) (3) 8542 Electronic integrated circuits and microassemblies Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8541 or 8542, taken together, are only used up to a value of 5 % of the ex-works price of the product 8544 Insulated (including enamelled or anodized) wire, Manufacture in which the value of all the materials cable (including co-axial cable) and other insulated used does not exceed 40 % of the ex-works price of electric conductors, whether or not fitted with the product connectors ; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors 8545 Carbon electrodes, carbon brushes, lamp carbons, Manufacture in which the value of all the materials battery carbons and other articles of graphite or used does not exceed 40 % of the ex-works price of other carbon, with or without metal, of a kind used the product for electrical purposes 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8548 Electrical parts of machinery or apparatus, not Manufacture in which the value of all the materials specified or included elsewhere in this chapter used does not exceed 40 % of the ex-works price of the product 8601 Railway or tramway locomotives, rolling-stock and Manufacture in which the value of all the materials to parts thereof used does not exceed 40 °/o of the ex-works price of 8607 the product 8608 Railway or; tramway track fixtures and fittings ; Manufacture : mechanical (including electromechanical) signalling, safety or traffic control equipment for railways,  in which the value of all the materials used does not tramways, roads, inland waterways, parking exceed 40 % of the ex-works price of the product, facilities , port installations or airfields ; parts of an" the foregoing  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8609 Containers (including containers for the transport Manufacture in which the value of all the materials of fluids) specially designed and equipped for used does not exceed 40 % of the ex-works price of carriage by one or more modes of transport the product ex Chapter 87 Vehicles other than railway or tramway rolling- Manufacture in which the value of all the materials stock and parts and accessories thereof; except for used does not exceed 40 °/o of the ex-works price of those falling within the following headings or parts the product of headings for which the rules are set out below : 8709 to 8711 , ex 8712, 8715 and 8716 8709 Works trucks, self-propelled, not fitted with lifting Manufacture : or handling equipment, of the type used in factories, warehouses, dock areas or airports for  in which the value of all the materials used does not short distance transport of ^oods ; tractors of the exceed 40 % of the ex-works price of the product, type used on railway station platforms ; parts of the an&lt;* oregoing vehicles  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 14 . 2 . 92 Official Journal of the European Communities No L 38/49 (l ) (2) (3) 8710 Tanks and other armoured fighting vehicles, Manufacture : motorized, whether or not fitted with weapons, and , . , , , ,  . . , , . _._ rte nc cnru I..  in which the value of all the materials used does notparts of sucn venicies exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted Manufacture : with an auxiliary motor, with or without side-cars ; side-cars  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used ex 8712 Bicycles without ball bearings Manufacture from materials not classified within heading No 8714 8715 Baby carriages and parts thereof Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, ¢ and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8716 Trailers and semi-trailers ; other vehicles, not Manufacture : mechanically propelled ; parts thereof . , , , , , ,  . . , , ,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 8803 Parts of goods of heading No 8801 or 8802 Manufacture in which the value of all the materials of heading No 8803 used does not exceed 5 °/o of the ex-works price of the product 8804 Parachutes (including dirigible parachutes) and rotochutes ; parts thereof and accessories thereto :  Rotochutes Manufacture from materials of any heading including other materials of heading No 8804  Other Manufacture in which the value of all the materials of heading No 8804 used does not exceed 5 % of the ex-works price of the product 8805 Aircraft launching gear; deck-arrestor or similar Manufacture in which die value of all the materials of gear; ground flying trainers ; parts of the foregoing heading No 8805 used does not exceed 5 °/o of the articles ex-works price of the product No L 38/50 Official Journal of the European Communities 14 . 2 . 92 ( 1 ) (2) (3) Chapter 89 Ships, boats and floating structures Manufacture in which all the materials used are classified within a heading other than that of the product. However, hulls of heading No 8906 may notbe used ex Chapter 90 Optical, photographic, cinematographic, measuring, Manufacture : checking, precision, medical or surgical instruments and apparatus ; parts and accessories thereof; except  in which the value of all the materials used does not for those falling within the following headings or exceed 40 % of the ex-works price of the product, j&gt;arts of headings for which the rules are set out an"  where, within the above limit, the materials 9001 , 9002, 9004, ex 9005 , ex 9006, 9007, 9011 , classified within the same heading as the product ex 9014, 9015 to 9017, ex 1918 and 9024 to 9033 ar? only used up to a value of 5 % of the ex-works price of the product 9001 Optical fibres and optical fibre bundles ; optical Manufacture in which the value of all the materials fibre cables other than those of heading No 8544 ; used does not exceed 40 % of the ex-works price of sheets and plates of polarizing material ; lenses the product (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked * 9002 Lenses, prisms, mirrors and other pptical elements, Manufacture in which the value of all the materials of any material, mounted, being parts of or fittings used does not exceed 40 % of the ex-works price of for instruments or apparatus, other than such the product elements of glass not optically worked 9004 Spectacles, goggles and the like, corrective, Manufacture in which the value of all the materials protective or other used does not exceed 40 % of the ex-works price of the product ex 9005 Binoculars, monoculars, other optical telescopes, Manufacture : and mountings therefor, except for astronomical refracting telescopes and mountings therefor  i ° which the value of all the materials used does not exceed 40 °/o of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 °/o of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used ex 9006 Photographic (other than cinematographic) Manufacture : cameras ; photographic flashlight apparatus and . flashbulbs other than electrically ignited flashbulbs  in which the value of all the materials used does not exceed 40 °/o of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used 14 . 2 . 92 Official Journal of the European Communities No L 38/51 ( l ) (2) (3) 9007 Cinematographic cameras and projectors, whether Manufacture : or not incorporating sound recording or repro-  jn ^ich the value of all the materials used does not ducing apparatus exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price oi the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used 9011 Compound optical microscopes, including those for Manufacture : photomicrography, cinephotomicrography or , . , , . , microoroiection  in w »ich the value of all the materials used does not exceed 40 % of the ex-works price of the product,  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used ex 9014 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9015 Surveying (including photogrammetrical surveying), Manufacture in which the value of all the materials hydrographic, oceanographic, hydrological, meteo- used does not exceed 40 % of the ex-works price of rological or geophysical instruments and appliances, the product excluding compasses ; rangefinders 9016 Balances of a sensitivity of 5 eg or better, with or Manufacture in which the value of all the materials without weights used does not exceed 40 % of the ex-works price of the product 9017 Drawing, marking-out or mathematical calculating Manufacture in which the value of all the materials instruments (for example, drafting machines, panto- used does not exceed 40 % of the ex-works price ofgraphs, protractors, drawing sets, slide rules, disc the product calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter ex 9018 Dentists' chairs incorporating dental appliances or Manufacture from materials of any heading, including dentists' spittoons other materials of heading No 9018 9024 Machines and appliances for testing the hardness, Manufacture in which the value of all the materials strength, compressibility, elasticity or other mech- used does not exceed 40 % of the ex-works price of anical properties of materials (for example, metals , the product wood, textiles , paper, plastics) 9025 Hydrometers and similar floating instruments, ther- Manufacture in which the value of all the materials mometers, pyrometers, barometers, hygrometers used does not exceed 40 % of the ex-works price of and psychrometers, recording or not, and any the product combination of these instruments No L 38/52 Official Journal of the European Communities 14 . 2 . 92 ( 1 ) (2) 1 (3) 9026 Instruments and apparatus for measuring or Manufacture in which the value of all the materials checking the flow, level, pressure or other variables used does not exceed 40 % of the ex-works price of of liquids or gases (for example, flow meters, level the product gauges, manometers, heat meters), excluding instruments and apparatus of heading No 9014, 9015 , 9028 or 9032 9027 Instruments and apparatus for physical or chemical Manufacture in which the value of all the materials analysis (for example, polarimeters, refractometers, used does not exceed 40 % of the ex-works price of spectrometers, gas or smoke analysis apparatus); the product instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like ; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor :  Parts and accessories Manufacture in which the value of all the materials used does not exceed 40 % of the ex -works price of the product  Other Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used 9029 Revolution counters, production counters, taxi- Manufacture in which the value of all the materials meters, mileometers, pedometers and the like ; used does not exceed 40 °/o of the ex-works price of speed indicators and tachometers, other than those the product of heading No 9014 or 9015 ; stroboscopes 9030 Oscilloscopes, spectrum analysers and other Manufacture in which the value of all the materials instruments and apparatus for measuring or used does not exceed 40 % of the ex-works price of checking electrical quantities, excluding meters of the product heading No 9028 ; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations 9031 Measuring or checking instruments, appliances and Manufacture in which the value of all the materials machines, not specified or included elsewhere in used does not exceed 40 % of the ex-works price of this chapter; profile projectors the product 9032 Automatic regulating or controlling instruments Manufacture in which the value of all the materials and apparatus used does not exceed 40 % of the ex -works price of the product 9033 Parts and accessories (not specified or included Manufacture in which the value of all the materials elsewhere in this chapter) for machines, appliances, used does not exceed 40 % of the ex-works price of instruments or apparatus of Chapter 90 the product ex Chapter 91 Clocks and watches and parts thereof; except for Manufacture in which the value of all the materials those falling within the following headings for used doe;; not exceed 40 % of the ex-works price of which the rules are set out below : the product 9105 , 9109 to 9113 No L 38 /5314 . 2 . 92 Official Journal of the European Communities ( 1 ) (2) 1 (3) 9105 Other clocks Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used 9109 Clock movements, complete and assembled Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used 9110 Complete watch or clock movements, unassembled Manufacture : or partly assembled (movement sets); incomplete . .... . r ,, . . , . .watch or clock movements, assembled ; rough  m which the value of all the materials used does not watch or clock movements exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 9114 are only used up to a value of 5 % of the ex-works price of the product 9111 Watch cases and parts thereof Manufacture :  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 °/o of the ex-works price or the product 9112 Clock cases and cases of a similar type for other Manufacture : goods of this chapter, and parts thereof . . ,, ,  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 5 % of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets , and parts thereof :  Of base metal , whether or not plated, or clad Manufacture in which the value of all the materials with precious metal used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which the value of all the materials used does not exceed 50 °/o of the ex-works price of the product Chapter 92 Musical instruments ; parts and accessories of such Manufacture in which the value of all the materials articles used does not exceed 40 °/o of the ex-works price of the product Official Journal of the European Communities 14 . 2 . 92No L 38/54 ( l ) I (2) (3) Chapter 93 Arms and ammunitions ; parts and accessories Manufacture in which the value of all the materials thereof used does not exceed 50 % of the ex-works price of the product ex 9401 Base metal furniture, incorporating unstuffed Manufacture in which all the materials used are and cotton cloth of a weight of 300 g/m1 or less classified within a heading other than that of the ex 9403 product or Manufacture from cotton cloth already made up in a form ready for use of heading No 9401 or 9403 , provided :  its value does not exceed 25 % of the ex-works price of the product, and  all the other materials used are already originating and are classified within a heading other than heading No 9401 or 9403 9405 Lamps and lighting fittings including searchlights Manufacture in which the value of all the materials and spotlights and parts thereof, not elsewhere used does not exceed 50 % of the ex-works price of specified or included ; illuminated signs, illuminated the product name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included 9406 Prefabricated buildings Manufacture in which the value of all the materials ' used does not exceed 50 % of the ex-works price of the product \ 9503 Other toys ; reduced-size ('scale') models and Manufacture in which : similar recreational models, working or not; puzzles of all kinds  a" ^ materials used are classified within a heading other than that of the product, and  provided the value of all the materials used does not exceed 50 °/o of the ex-works price of the product ex 9506 Finished golf club heads Manufacture from roughly shaped blocks 9507 Fishing rods, fish-hooks and other line fishing Manufacture in which all the materials used are tackle ; fish landing nets, butterfly nets and similar classified within a heading other than that of the nets ; decoy 'birds' (other than those of heading No product. However, materials classified within the same9208 or - 9705) and similar hunting or shooting heading may be used provided their value does not requisites exceed 5 % of the ex-works price of the product ex 9601 Articles of animal, vegetable or mineral carving Manufacture from 'worked' carving materials of the and materials same heading ex 9602 ex 9603 Brooms and brushes (except for besoms and the Manufacture in which the value of all the materials like and brushes made from marten or squirrel used does not exceed 50 % of the ex-works price of hair), hand-operated mechanical floor sweepers, the product not motorized, paint pads and rollers, squeegees and mops 9605 Travel sets for personal toilet, sewing or shoe or Each item in the set must satisfy the rule which would clothes cleaning apply to it: if it were not included in the set. However, non-originating articles may be incorporated, provided their total value does not exceed 15 % of the ex-works price of the set 14 . 2 . 92 Official Journal of the European Communities No L 38/55 ( 1 ) (2) . (3) 9606 Buttons , press-fasteners, snap-fasteners and press- Manufacture in which : studs , button moulds and other parts of these . . articles ¢ button blanks  all the materials used are classified within a heading ' other than that of the product, and  the value of all the materials used does not exceed 50 % of the ex-works price of the product 9608 Ball point pens ; felt tipped and other porous-tipped Manufacture in which all the materials used are pens and markers ; fountain pens, stylograph pens classified within a heading other than that of the and other pens ; duplicating stylos ; propelling or product. However, nibs or nib points may be used and sliding pencils ; pen-holders, pencil-holders and the other materials classified within the same heading similar holders ; parts (including caps and clips) of may also be used provided their value does not exceed the foregoing articles , other than those of heading 5 % of the ex-works price of the product No 9609 9612 Typewriter or similar ribbons, inked or otherwise Manufacture in which : prepared for giving impressions, whether or not on . . ... spools or in cartridges ; ink-pads, whether or not all the materials used are classified within a heading inked, with or without boxes other than that of the product , and  the value of all the materials used does not exceed 50 °/o of the ex-works price of the product ex 9614 Smoking pipes or pipe bowls Manufacture from roughly shaped blocks No L 38/56 Official Journal of the European Communities 14. 2 . 92 ANNEX III MOVEMENT CERTIFICATES EUR.1 1 . Movement certificates EUR.l shall be made out on the form of which a specimen appears in this Annex. This form shall be printed in one of the official languages of the Community. Certificates shall' be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State or territory. If they are handwritten, they shall be completed in ink and in capital letters . 2 . Each certificate shall measure 210x297 mm; a tolerance of up to minus 5 mm or plus 8 mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 65 g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 3 . The competent authorities of the exporting Member State or territory may reserve the right to print the certificates themselves or may have them printed by approved printers . In the latter case each certificate must include a reference to such approval. Each certificate must bear the name and address or the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified. MOVEMENT CERTIFICATE 1 . Exporter (Name, full address, country) EUR. 1 No A 000.000 8M note* overleaf before completing this form 2. Certificate used in preferential trade between 3. Consignee (Name, full address, country) (Optional) and ( Insert appropriate countries, groups of countries of territories) 5. Country, group of countries or territory of destination 4. Country, group of countries or territory In which the products are considered as originating (') If go od s a re n o t packe d , in d ic a te n u m b e r o f a rt ic le s o f s ta te 'in bulk' a s approp riate . 6. Transport details (Optional) 7. Remarks 8. Item number: Marks and numbers ; Number and kind of packages ('); Description of goods 10. Invoices (Optional) 9. Gross weight (kg) or other mea ­ sure (litres, m', etc.) 11 . CUSTOMS ENDORSEMENT 12. DECLARATION BY THE EXPORTER I , the undersigned , declare that the goods described above meet the conditons required for the issue of this certificate . (*) C om pl et e on ly w h e re th e re gu la tio ns o f th e ex po rti ng co un try o r te rr ito ry requ ire . Declaration certified Export dQcument (') Stamp Place and date Form No Customs office Issuing country or territory Date (Signature) (Signature) 13. REQUEST FOR VERIFICATION, to : 14. RESULT OF VERIFICATION, Verification carried out shows that this certificate (') was issued by the customs office indicated and thai the information contained therein is accurate . does not meet the requirements as to authenticity and accuracy (see remarks appended). Verification of the authenticity and accuracy of this certificate is requested . (Place and date) (Place and date) Stamp Stamp (Signature) (Signature) (') Insert X in the appropriate box . NOTES 1 . Certificates must not contain erasures or words written over one another. Any alterations must be made by deleting the incorrect particulars and adding any necessary corrections. Any such alteration must be initialled by the person who completed the certifi ­ cate and endorsed by the customs authorities of the issuing country or territory. 2. No spaces must be left between the items entered on the certificate and each item must be preceded by an item number. A horizontal line must be drawn immediately below the last item. Any unused space must be struck through in such a manner as to make any later additions impossible . 3 . Goods must be described in accordance with commercial practice and with sufficient detail to enable them to be identified . APPLICATION FOR A MOVEMENT CERTIFICATE 1 . Exporter (Name , full address, country) No A 000.000EUR.1 Se* notes overteaf before completing this form 2. Application for a certificate to be used In preferential trade between 3. Consignee (Name, full address, country) (Optional) and (insert appropriate countries, groups of countries or territories) 5. Country, group of countries or territory of destination (') If go od s a re n o t packed, in di ca te nu m be r of ar ti cl es o r st at e 'in bulk' a s appropr iate . 4. Country, group of countries or territory in which the products are considered as originating 6. Transport details (Optional) 7. Remarks 8. Item number; Marks and numbers; Number and kind of packages ('); Description of goods 10. Invoices (Optional) 9. Gross weight (kg) or other mea ­ sure (litres, m', etc.) DECLARATION BY THE EXPORTER I , the undersigned , exporter of the goods described overleaf, DECLARE that the goods meet the conditions required for the issue of the attached certificate ; SPECIFY as follows the circumstances which have enabled these goods to meet the above conditions : SUBMIT the following supporting documents ('): UNDERTAKE to submit, at the request of the appropriate authorities, any supporting evidence which these authorities may require for the purpose of Issuing the attached certificate, and undertake, If required, to agree to any inspection of my accounts and to any check on the processes of manufacture of the above goods, carried out by the said authorities ; REQUEST the issue of the attached certificate for these goods. (Place and date) (Signature) (') For example : import documents, movement certificates, invoices, manufacturer s declarations, etc., referring to the products used in manufacture or to the goods re-exported in the same state. Official Journal of the European Communities No L 38/6114 . 2 . 92 ANNEX IV FORM EUR.2 1 . Form EUR.2 shall be made out on the form of which a specimen appears in this Annex. This form shall be printed in one of the official languages of the Community. Forms shall be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State or territory. If they are handwritten, they shall be completed in ink and in capital letters . 2 . Each Form EUR.2 shall measure 210 x 148 mm; a maximum tolerance of up to minus 5 mm or plus 8 mm in the lenght may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 65 g/m*. 3 . The competent authorities of the exporting Member State or territory may freserve the right to print the forms themselves or may have them printed by approved printers. In the latter case each form must include a reference to such approval. Each form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified. class="page"> FORM EUR. 2 No 1 Form used In preferential trade between () and Declaration by exporter2 Exporter (Name, full address , country) 3 I , the undersigned , exporter of the goods described below, declare that the goods comply with the requirements for the completion of this form and that the goods have obtained the status of originating products within the provisions governing preferential trade shown in box 1 . 4 Consignee (Name , full address , country) 5 Place and date 6 Signature of exporter 7 Remarks (*) 8 Country of origin (') B e fo re co m pl et in g th is fo rm re a d ca re fu lly th e in st ru ct io n s o n th e o th e r side. 9 Country of destination ( 4 ) 10 Gross weight (kg) 11 Marks ; Numbers of consignment ; Description of goods 12 Authority In the exporting country (4 ) res ­ ponsible for verification of the declaration by the exporter ( 1 ) Insert the countries, groups of countries or territories concerned . (2) Refer to any verification already carried out by the appropriate authorities. (3) The term 'country of origin ' means country, group of countries or territory where the goods are considered to be originating. (*) The term 'country' means country, group of countries or territory of destination. 14 Result of verification13 1 Request for verification The verification of the declaration by the exporter on the front of this form is requested (*) Verification carried out shows that (') the statements and particulars given in inis Torm are accurate. this form does not meet the requirements as to accuracy and authenticity (see remarks appended.) 19 . 19 . (Place and date) (Place and date) Stamp Stamp (Signature) (Signature) (VERSO) ( 1 ) insert X In the appropriate box. (*) Subsequent verifications of forms EUR. 2 shall be carried out at random or whenever the customs authorities of the importing State have reasonable doubt as to the accuracy of the information regarding the authenticity of the forms and the true origin of the goods in question . Instructions for the completion of form EUR.2 1 . A form EUR.2 may be made out only for goods which in the exporting country fulfil the conditions specified by the provisions governing the trade referred to in box 1 . These provisions must be studied carefully before the form is completed . 2 . In the case of a consignment by parcel post the exporter attaches the form to the dispatch note . In the case of a consignment by letter post he encloses the form in a package. The reference 'EUR.2' and the serial number of the form should be stated on the customs green label declaration C1 or on the customs declaration C2/CP3, as appropriate . &lt; 3. These instructions do not exempt the exporter from complying with any other formalities required by customs or postal regulations . 4 . An exporter who uses this form is obliged to submit to the appropriate authorities any supporting evidence which they may require and to agree to any inspection by them of his accounts and of the processes of manufacture of the goods described in box 1 1 of this form. No L 38 /6514 . 2 . 92 Official Journal of the European Communities ANNEX V LIST OF PRODUCTS REFERRED TO IN ARTICLE 26 WHICH ARE TEMPORARILY EXCLUDED FROM THE SCOPE OF THIS REGULATION HS heading No Description of product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distil ­ lation of high temperature coal tar, of which more than 65 % by volume distills at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power of heating fuels 2709 Mineral oils and products of their distillation ; bituminous substances ; mineral to waxes 2715 ex 2901 Acyclic hydrocarbons for use as power or heating fuels ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bitu ­ minous minerals, provided they represent less than 70 % by weight ex 3404 Artificial waxes and prepared waxes with a basis of paraffin, petroleum waxes , waxes obtained from bituminous minerals, slack wax or scale wax ex 3811 Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals